 

AMENDMENT NO. 2

TO

FIVE-YEAR CREDIT AGREEMENT

 

This AMENDMENT NO. 2, dated as of December 8, 2005 (this “Amendment”), is made
by and among VIACOM INC., a Delaware corporation (“Viacom” or the “Borrower”),
VIACOM INTERNATIONAL INC., a Delaware corporation (“Viacom International”) the
banks listed on the signature pages of this Amendment as “Continuing Lenders”
(the “Continuing Lenders”), the banks listed on the signature pages of this
Amendment as “Non-Continuing Lenders” (the “Non-Continuing Lenders”, and
together with the Continuing Lenders, the “Existing Lenders”), the banks listed
on the signature pages of this Amendment as “New Lenders” (the “New Lenders”),
and JPMORGAN CHASE BANK, N.A., as administrative agent for the Existing Lenders
(the “Administrative Agent”).

PRELIMINARY STATEMENT:

 

Viacom, Viacom International, the Existing Lenders, the Administrative Agent,
Citibank, N.A., as Syndication Agent, and Bank of America, N.A., Deutsche Bank
Securities, Inc. and The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as
Co-Documentation Agents, previously entered into that certain Five-Year Credit
Agreement, dated as of February 19, 2004, as amended by Amendment No. 1 thereto,
dated as of May 12, 2005 (as so amended, the “Existing Agreement” the Existing
Agreement, as amended by Sections 1(a) and 1(b) of this Amendment, being
referred to herein as the “Amended Agreement”). The Borrower now wishes to amend
the Existing Agreement in certain particulars. The parties hereto have agreed to
such amendments, on the terms and conditions set forth herein. The parties
hereto therefore agree as follows (capitalized terms used but not defined herein
having the meanings assigned such terms in the Existing Agreement):

SECTION 1.  Amendments to Existing Agreement. (a) Effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 2(a) hereof, the Existing Agreement is hereby amended by adding the
following new definitions to Section 1.1 in the appropriate alphabetical order:

“Form S-4” shall mean the Form S-4 Registration Statement filed by Viacom and
New Viacom with the SEC on October 5, 2005, as amended on November 23, 2005.

“New Viacom” shall mean New Viacom Corp., a Delaware corporation.

 

NY 946694

 



2

 

 

“New Viacom $6.0 Billion Term Loan Credit Agreement” shall mean the Term Loan
Credit Agreement, dated as of December 8, 2005, among New Viacom, each
subsidiary borrower party thereto, the lenders party thereto, Citibank N.A., as
administrative agent, JPMorgan Chase Bank, N.A., as syndication agent, and Bank
of America N.A., Deutsche Bank Securities, Inc. and The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch, as co-documentation agents, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

“Special Dividend” shall mean the special cash dividend to be paid by New Viacom
to Viacom shortly prior to the Viacom Separation Event, as described in the Form
S-4.

“Viacom Separation Event” shall mean the separation of Viacom into “New Viacom”
and “CBS Corp.” as contemplated by, and as such terms are defined in, the Form
S-4.

(b)          Section 5.6(d) of the Existing Agreement is, effective as of the
date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 2(a) hereof, hereby amended in its entirety to read as follows:

“(d)        (i) Indebtedness (including backed-up commercial paper) existing at
any time under the Viacom Credit Agreements, and (ii) Indebtedness of New Viacom
under the New Viacom $6.0 Billion Term Loan Credit Agreement utilized to pay the
Special Dividend to Viacom in connection with the Viacom Separation Event;”

(c)          Effective upon the satisfaction of the conditions precedent set
forth in Section 2(b) hereof, the Existing Agreement (including all Annexes,
Exhibits and Schedules thereto) is hereby amended and restated in its entirety
as set forth in Annex I attached hereto (such amended and restated agreement
being referred to herein as the “Amended and Restated Credit Agreement”). As so
amended and restated, the Existing Agreement shall continue in full force and
effect.

SECTION 2.  Conditions of Effectiveness of this Amendment and the Amended and
Restated Credit Agreement.

(a)          This Amendment. This Amendment shall become effective as of the
date first above written when, and only when, the Administrative Agent shall
have received counterparts of this Amendment executed by Viacom, Viacom
International, the Existing Lenders, the New Lenders, the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents.

 

 



3

 

 

(b)          Amended and Restated Credit Agreement. The Amended and Restated
Credit Agreement shall automatically become effective upon satisfaction of the
following conditions precedent:

(i)           all conditions to effectiveness specified in Section 4.1 of the
Amended and Restated Credit Agreement shall have been satisfied (or waived in
accordance with Section 9.8(b) thereof); and

(ii)          all conditions to effectiveness specified in Section 4.1 of the
New Viacom $6.0 Billion Term Loan Credit Agreement (as defined in the Amended
and Restated Credit Agreement) shall have been satisfied (or waived in
accordance with Section 9.8(b) thereof); provided, however, that if such
conditions to effectiveness have not been satisfied (or waived) on or before
December 30, 2005, then this clause (ii) shall be disregarded as a condition to
effectiveness of the Amended and Restated Credit Agreement.

Upon satisfaction of the conditions set forth in this Section 2(b), the Borrower
and the Administrative Agent shall execute a certificate of effectiveness in the
form attached hereto as Annex II confirming such satisfaction and confirming the
occurrence of the “Effective Date” under the Amended and Restated Credit
Agreement (the “Effective Date”) and, thereafter, the Administrative Agent shall
promptly notify the Continuing Lenders, the Non-Continuing Lenders and the New
Lenders in writing of such Effective Date, and such notice shall be conclusive
and binding.

SECTION 3.  Representations and Warranties of Borrower. The Borrower hereby
represents and warrants as follows:

(a)         No Breach, etc. None of the execution and delivery of this
Amendment, the consummation of the transactions contemplated herein and in the
Amended Agreement and compliance with the terms and provisions hereof and
thereof will conflict with or result in a breach of, or require any consent
under, the charter or By-laws (or other equivalent organizational documents) of
the Borrower, or any applicable law or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any material agreement or
instrument to which Viacom or any of its Material Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of Viacom or any of
its Material Subsidiaries pursuant to the terms of any such agreement or
instrument.

 

(b)        Corporate Action. The Borrower has all necessary corporate power and
authority to execute and deliver this Amendment and to perform its obligations
under this Amendment and the Amended Agreement; the execution and delivery by
the Borrower of this Amendment, and the performance by the Borrower of this
Amendment and the Amended Agreement, have been duly

 



4

 

authorized by all necessary corporate action on the Borrower’s part; this
Amendment has been duly and validly executed and delivered by the Borrower; and
each of this Amendment and the Amended Agreement constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(c)         Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Borrower of this Amendment or for the
validity or enforceability hereof.

 

SECTION 4. Lender Acknowledgment. (a) Upon the effectiveness of the Amended and
Restated Credit Agreement pursuant to Section 2(b) hereof, each of the
Non-Continuing Lenders shall cease to be a party to the Existing Agreement and
shall have no further Commitment thereunder.

 

(b)          Each New Lender, by execution of this Amendment and upon
satisfaction of the conditions precedent set forth in Section 2(b) hereof, (i)
shall become a Lender as of the Effective Date, (ii) acknowledges and confirms
its respective Commitment(s) as set forth on Schedule 1.1 to the Amended and
Restated Credit Agreement, (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Amended and Restated Credit Agreement and any other
instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto, and (iv) agrees that it shall be bound by the provisions of
the Amended and Restated Credit Agreement as a Lender thereunder and, to the
extent of its Commitment, shall have all of the rights of a Lender thereunder
and shall be responsible for the observance and full performance of its
obligations as a Lender thereunder.

 

(c)          Each Continuing Lender, by execution of this Amendment and upon the
satisfaction of the conditions precedent set forth in Section 2(b) hereof,
hereby (i) acknowledges and confirms its respective Commitment(s) as set forth
on Schedule 1.1 to the Amended and Restated Credit Agreement, and (ii)
acknowledges and agrees that such Commitment(s) replace its existing
Commitment(s) under the Existing Agreement.

 

(d)          On the Effective Date, each New Lender and Increasing Lender (as
hereinafter defined) shall purchase by assignment from the Existing Lenders such
portion of the Loans (if any) owing to them as shall be designated by the

 



5

 

Administrative Agent such that, after giving effect to all such purchases and
assignments, the outstanding Loans owing to each Lender shall equal such
Lender’s Revolving Credit Percentage (as defined in the Amended and Restated
Credit Agreement) of the aggregate amount of Loans owing to all Lenders. As used
herein, the term “Increasing Lender” means each Continuing Lender whose
Commitment (as set forth on Schedule 1.1 to the Amended and Restated Credit
Agreement) exceeds its Commitment under the Existing Agreement. The purchases
and assignments pursuant to this subsection (d) shall be deemed to have been
accomplished in accordance with Section 9.4(b) of the Amended and Restated
Credit Agreement.

 

SECTION 5. Reaffirmation of Obligations. Each of the Borrower and Viacom
International, by execution of this Amendment and upon the satisfaction of the
conditions precedent set forth in Section 2(b) hereof, hereby ratifies the
Amended and Restated Credit Agreement and acknowledges and agrees that (a) it is
bound by all terms of the Amended and Restated Credit Agreement applicable to it
and (b) it is responsible for the observance and full performance of its
respective obligations thereunder. Without limiting the generality of the
foregoing sentence, Viacom International hereby confirms and agrees that the
guarantee contained in Section 8.2 of the Existing Agreement is, and shall
continue to be, in full force and effect pursuant to the terms thereof and is
hereby confirmed and ratified in all respects and that, upon the satisfaction of
the conditions precedent set forth in Section 2(b) hereof, such guarantee shall
remain in full force in effect in accordance with the terms of the Amended and
Restated Credit Agreement and shall continue to guaranty the CBS Obligations (as
defined in the Amended and Restated Credit Agreement).

 

SECTION 6. Reference to and Effect on the Existing Agreement.  (a) Upon the
effectiveness of this Amendment: (i) each reference in the Existing Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Agreement shall mean and be a reference to the Amended Agreement; and
(ii) each reference in any other Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing
Agreement shall mean and be a reference to the Amended Agreement.

(b)        Except as specifically amended above, the Existing Agreement shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under the Existing
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Existing Agreement or any other Loan Document.

 

 



6

 

 

SECTION 7.  Execution in Counterparts. This Amendment may be executed in two or
more counterparts, each of which constitutes an original but all of which when
taken together shall constitute but one contract. In furtherance of the
foregoing, it is understood and agreed that signatures hereto submitted by
facsimile transmission shall be deemed to be, and shall constitute, original
signatures.

 

SECTION 8.  Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Remainder of the page left blank intentionally; Signature page to follow.]

 



S-1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

VIACOM INC.

 

By:/s/ Joseph Ianniello

 

Name: Joseph Ianniello

 

 

Title: Senior Vice President and Treasurer

VIACOM INTERNATIONAL INC.

 

By:/s/ Joseph Ianniello

 

Name: Joseph Ianniello

 

 

Title: Senior Vice President and Treasurer

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:/s/ Thomas H. Kozlark

 

Name: Thomas H. Kozlark

 

Title: Vice President

 

CITIBANK, N.A., as Syndication Agent

 

By:/s/ Eileen L. Casson

 

Name: Eileen L. Casson

 

Title: Vice President

 

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-2

 

 

BANK OF AMERICA, N.A., as Co-Documentation Agent

 

By:/s/ Thomas J. Kane

 

Name: Thomas J. Kane

 

 

Title: Senior Vice President

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent

 

By:/s/ Andreas Neumeier

 

Name: Andreas Neumeier

 

Title: Director

 

By:/s/ Yvonne Preil

 

Name: Yvonne Preil

 

 

Title: Vice President

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as Co-Documentation Agent

 

By:/s/ Lillian Kim

 

Name: Lillian Kim

 

 

Title: Authorized Signatory

 

UBS SECURITIES LLC, as Co-Documentation Agent under the Amended and Restated
Credit Agreement

 

By:/s/ Vincent A. Repaci, Jr.

 

Name: Vincent A. Repaci, Jr.

 

Title: Executive Director

 

By:/s/ Amanda J. Montgomery

 

Name: Amanda J. Montgomery

Title: Managing Director

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-3

 

 

 

Continuing Lenders

JPMORGAN CHASE BANK, N.A.

 

By:/s/ Thomas H. Kozlark

 

Name: Thomas H. Kozlark

 

Title: Vice President

 

CITIBANK, N.A.

 

By:/s/ Eileen L. Casson

 

Name: Eileen L. Casson

 

Title: Vice President

 

BANK OF AMERICA, N.A.

 

By:/s/ Thomas J. Kane

 

Name: Thomas J. Kane

 

 

Title: Senior Vice President

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH

 

By:/s/ Lillian Kim

 

Name: Lillian Kim

 

 

Title: Authorized Signatory

 

 



S-4

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 

UBS LOAN FINANCE LLC

 

By:/s/ Toba Lumbantobing

 

Name: Toba Lumbantobing

Title: Associate Director, Banking Products                           Services,
US

By:/s/ Joselin Fernandes

 

Name: Joselin Fernandes

 

 

Title: Associate Director, Banking Products

 

Services, US

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

By:/s/ Andreas Neumeier

 

Name: Andreas Neumeier

 

Title: Director

 

By:/s/ Yvonne Preil

 

Name: Yvonne Preil

 

 

Title: Vice President

MIZUHO CORPORATE BANK, LTD.

 

By:/s/ Raymond Ventura

 

Name: Raymond Ventura

 

 

Title: Deputy General Manager

THE ROYAL BANK OF SCOTLAND PLC

 

By:/s/ Vincent Fitzgerald

 

Name: Vincent Fitzgerald

 

Title: Managing Director

 

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-5

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

By:/s/ Yoshihiro Hyakutome

 

Name: Yoshihiro Hyakutome

 

Title: Joint General Manager

 

WACHOVIA BANK, N.A.

 

By:/s/ Russ Lyons

 

Name: Russ Lyons

 

Title: Director

 

THE BANK OF NOVA SCOTIA

 

By:/s/ Brenda S. Insull

 

Name: Brenda S. Insull

 

 

Title: Authorized Signatory

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-6

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as CREDIT SUISSE FIRST
BOSTON, acting through its CAYMAN ISLANDS BRANCH)

 

By:/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Associate

 

By:/s/ Judith E. Smith

 

Name: Judith E. Smith

 

Title: Director

 

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

By:/s/ Mark McGuigan

 

Name: Mark McGuigan

 

Title: Vice President

 

By:/s/ Brian Smith

 

Name: Brian Smith

 

 

Title: Managing Director

LEHMAN BROTHERS BANK, FSB

 

By:/s/ Gary T. Taylor

 

Name: Gary T. Taylor

 

 

Title: Senior Vice President

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-7

 

 

LLOYDS TSB BANK PLC

 

By:/s/ Deborah Carlson

 

Name: Deborah Carlson

Title: VP & Manager – Business Development     C.B. C103

By:/s/ Windsor R. Davies

 

Name: Windsor R. Davies

 

 

Title: Director, Corporate Banking, USA D061

MELLON BANK, N.A.

 

By:/s/ Charles H. Staub

 

Name: Charles H. Staub

 

 

Title: Senior Vice President

MERRILL LYNCH BANK USA

 

By:/s/ Louis Alder

 

Name: Louis Alder

 

Title: Director

 

SOCIETE GENERALE

 

By:/s/ Mark Vigil

 

Name: Mark Vigil

 

 

Title: Managing Director

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-8

 

 

 

THE BANK OF NEW YORK

 

By:/s/ Steven J. Correll

 

Name: Steven J. Correll

 

Title: Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION

 

By:/s/ Colleen McEvoy

 

Name: Colleen McEvoy

 

Title: Vice President

 

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-9

 

 

 

 

Non-Continuing Lenders

BARCLAYS BANK PLC

 

By:/s/ David Barton

 

Name: David Barton

 

 

Title: Associate Director

WESTLB AG, NEW YORK BRANCH

 

By:/s/ R. Mackereth Ruckman

 

Name: R. Mackereth Ruckman

 

Title: Executive Director

 

By:/s/ Thomas Rapp

 

Name: Thomas Rapp

 

Title: Director

 

ABN AMRO BANK N.V.

 

By:/s/ David Carrington

 

Name: David Carrington

 

Title: Director

 

By:/s/ Shilpa Parandekar

 

Name: Shilpa Parandekar

 

Title: Vice President

 

UFJ BANK LIMITED

 

By:/s/ Russell Bohner

 

Name: Russell Bohner

 

Title: Vice President

 

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-10

 

 

NATIONAL AUSTRALIA BANK LIMITED, A.B.N. 12 004 044 937

 

By:/s/ Eduardo Salazar

 

Name: Eduardo Salazar

 

 

Title: Senior Vice President

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



S-11

 

 

 

 

New Lenders

None

 

 

Signature Page to Amendment No. 2 to the $3 Billion Five-Year Credit Agreement

 



 

 

ANNEX I

 

Amended and Restated Credit Agreement

 

[See Attached]

 



[EXECUTION COPY]

 

 

                                          
                                          
                                                                         

$3,000,000,000

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

among

VIACOM INC.,

VIACOM INTERNATIONAL INC.,

THE SUBSIDIARY BORROWERS PARTIES HERETO,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A., UBS SECURITIES LLC, and

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,

as Co-Documentation Agents,

 

Dated as of December 8, 2005

 

J.P. MORGAN SECURITIES INC.

 

NY cbsfive-year_amdt2_Part_001.htm i

 



S-14

 

 

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner

 

NY cbsfive-year_amdt2_Part_001.htm i

 



 

 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

2

 

 

SECTION 1.1.

Defined Terms

2

 

 

SECTION 1.2.

Terms Generally

Error! Bookmark not defined.

ARTICLE II

THE CREDITS

Error! Bookmark not defined.

 

SECTION 2.1.

Commitments

Error! Bookmark not defined.

 

SECTION 2.2.

Revolving Credit Loans; Competitive Loans

Error! Bookmark not defined.

 

SECTION 2.3.

Competitive Bid Procedure

Error! Bookmark not defined.

 

SECTION 2.4.

Revolving Credit Borrowing Procedure

Error! Bookmark not defined.

 

SECTION 2.5.

Repayment of Loans

Error! Bookmark not defined.

 

SECTION 2.6.

Swingline Loans

Error! Bookmark not defined.

 

SECTION 2.7.

Letters of Credit

Error! Bookmark not defined.

 

SECTION 2.8.

Conversion and Continuation Options

Error! Bookmark not defined.

 

SECTION 2.9.

Fees

Error! Bookmark not defined.

 

SECTION 2.10.

Interest on Loans; Eurocurrency Tranches; Etc

Error! Bookmark not defined.

 

SECTION 2.11.

Default Interest

Error! Bookmark not defined.

 

SECTION 2.12.

Alternate Rate of Interest

Error! Bookmark not defined.

 

SECTION 2.13.

Termination and Reduction of Commitments

Error! Bookmark not defined.

 

SECTION 2.14

Optional Prepayments of Revolving Credit Loans

Error! Bookmark not defined.

 

SECTION 2.15.

Reserve Requirements; Change in Circumstances

Error! Bookmark not defined.

 

SECTION 2.16.

Indemnity

Error! Bookmark not defined.

 

SECTION 2.17.

Pro Rata Treatment; Funding Matters; Evidence of Debt

Error! Bookmark not defined.

 

SECTION 2.18.

Sharing of Setoffs

Error! Bookmark not defined.

 

SECTION 2.19.

Payments

Error! Bookmark not defined.

 

SECTION 2.20.

Taxes

Error! Bookmark not defined.

 

SECTION 2.21.

Termination or Assignment of Commitments Under Certain Circumstances

Error! Bookmark not defined.

 

SECTION 2.22.

Currency Equivalents

Error! Bookmark not defined.

 

SECTION 2.23.

Judgment Currency

Error! Bookmark not defined.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Error! Bookmark not defined.

 

SECTION 3.1.

Corporate Existence

Error! Bookmark not defined.

 

SECTION 3.2.

Financial Condition

Error! Bookmark not defined.

 

SECTION 3.3.

Litigation

Error! Bookmark not defined.

 

SECTION 3.4.

No Breach, etc

Error! Bookmark not defined.

 

SECTION 3.5.

Corporate Action

Error! Bookmark not defined.

 

SECTION 3.6.

Approvals

Error! Bookmark not defined.

 

SECTION 3.7.

ERISA

Error! Bookmark not defined.

 

SECTION 3.8.

Taxes

Error! Bookmark not defined.

 

 

i

NY cbsfive-year_amdt2_Part_001.htm i

 



 

 

 

SECTION 3.9.

Investment Company Act

Error! Bookmark not defined.

 

SECTION 3.10.

Environmental

Error! Bookmark not defined.

 

SECTION 3.11.

Material Subsidiaries

Error! Bookmark not defined.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

Error! Bookmark not defined.

 

SECTION 4.1.

Effectiveness

Error! Bookmark not defined.

 

SECTION 4.2.

Initial Loans to Subsidiary Borrowers

Error! Bookmark not defined.

 

SECTION 4.3.

All Credit Events

Error! Bookmark not defined.

ARTICLE V

COVENANTS

Error! Bookmark not defined.

 

SECTION 5.1.

Financial Statements

Error! Bookmark not defined.

 

SECTION 5.2.

Corporate Existence, Etc

Error! Bookmark not defined.

 

SECTION 5.3.

Insurance

Error! Bookmark not defined.

 

SECTION 5.4.

Prohibition of Fundamental Changes

Error! Bookmark not defined.

 

SECTION 5.5.

Limitation on Liens

Error! Bookmark not defined.

 

SECTION 5.6.

Limitation on Subsidiary Indebtedness

Error! Bookmark not defined.

 

SECTION 5.7.

Consolidated Coverage Ratio

Error! Bookmark not defined.

 

SECTION 5.8.

Use of Proceeds

Error! Bookmark not defined.

 

SECTION 5.9.

Transactions with Affiliates

Error! Bookmark not defined.

ARTICLE VI

EVENTS OF DEFAULT

Error! Bookmark not defined.

ARTICLE VII

THE AGENTS

Error! Bookmark not defined.

ARTICLE VIII

GUARANTEES

Error! Bookmark not defined.

 

SECTION 8.1.

CBS Guarantee

Error! Bookmark not defined.

 

SECTION 8.2.

Viacom International Guarantee

Error! Bookmark not defined.

ARTICLE IX

MISCELLANEOUS

Error! Bookmark not defined.

 

SECTION 9.1.

Notices

Error! Bookmark not defined.

 

SECTION 9.2.

Survival of Agreement

Error! Bookmark not defined.

 

SECTION 9.3.

Binding Effect

Error! Bookmark not defined.

 

SECTION 9.4.

Successors and Assigns

Error! Bookmark not defined.

 

SECTION 9.5.

Expenses; Indemnity

Error! Bookmark not defined.

 

SECTION 9.6.

Right of Setoff

Error! Bookmark not defined.

 

SECTION 9.7.

APPLICABLE LAW

Error! Bookmark not defined.

 

SECTION 9.8.

Waivers; Amendment

Error! Bookmark not defined.

 

SECTION 9.9.

Entire Agreement

Error! Bookmark not defined.

 

SECTION 9.10

Waiver of Jury Trial

Error! Bookmark not defined.

 

SECTION 9.11.

Severability

Error! Bookmark not defined.

 

SECTION 9.12.

Counterparts

Error! Bookmark not defined.

 

 

ii

NY cbsfive-year_amdt2_Part_001.htm i

 



 

 

 

SECTION 9.13.

Headings

Error! Bookmark not defined.

 

SECTION 9.14.

Jurisdiction; Consent to Service of Process

Error! Bookmark not defined.

 

SECTION 9.15.

Confidentiality

Error! Bookmark not defined.

 

SECTION 9.16.

Waiver of Notice of Termination Period

Error! Bookmark not defined.

 

SECTION 9.17.

Patriot Act Notice

Error! Bookmark not defined.

ANNEXES

ANNEXES

Annex I

Pricing Grid

EXHIBITS

Exhibit A

Administrative Questionnaire

Exhibit B-1

Form of Competitive Bid Request

Exhibit B-2

Form of Notice of Competitive Bid Request

Exhibit B-3

Form of Competitive Bid

Exhibit B-4

Form of Revolving Credit Borrowing Request

Exhibit B-5

Form of Swingline Borrowing Request

Exhibit B-6

Form of Notice of Designated Letter of Credit

Exhibit B-7

Form of Subsidiary Borrower Designation

Exhibit B-8

Form of Subsidiary Borrower Request

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Form of Confidentiality Agreement

Exhibit E

Form of Closing Certificate

Exhibit F

Form of Issuing Lender Agreement

 

 

SCHEDULES

Schedule 1.1

Commitments; Addresses for Notices

Schedule 1.1(a)

Guarantees

Schedule 5.6

Subsidiary Indebtedness

Schedule VI(h)

Judgments

 

iii

NY cbsfive-year_amdt2_Part_001.htm i

 



 

 

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT entered into as of December 8,
2005, among VIACOM INC., a Delaware corporation (to be renamed “CBS Corporation”
at the time of the Viacom Separation Event (as herein defined)) (“CBS”), VIACOM
INTERNATIONAL INC., a Delaware corporation (“Viacom International”), each
Subsidiary Borrower (as herein defined); the lenders whose names appear on
Schedule 1.1 hereto or who subsequently become parties hereto as provided herein
(the “Lenders”); JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMorgan Chase”), as administrative agent for the Lenders; CITIBANK, N.A., a
national banking association, as syndication agent for the Lenders (in such
capacity, the “Syndication Agent”); and BANK OF AMERICA, N.A., UBS SECURITIES
LLC and THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as co-documentation
agents for the Lenders (in such capacity, the “Co-Documentation Agents”).

W I T N E S S E T H:

WHEREAS, CBS, Viacom International, the Administrative Agent (as herein
defined), the Syndication Agent, Bank of America, N.A., Deutsche Bank
Securities, Inc. and The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as
co-documentation agents, and certain of the Lenders previously entered into that
certain Five-Year Credit Agreement, dated as of February 19, 2004, as amended by
Amendment No. 1 thereto, dated as of May 12, 2005, and Amendment No. 2 thereto,
dated as of December 8, 2005 (as so amended, the “Existing Credit Agreement”);

WHEREAS, in anticipation of the Viacom Separation Event (as herein defined), CBS
has requested that the parties hereto agree to amend and restate the Existing
Credit Agreement as of the Effective Date (as herein defined), on the terms and
conditions set forth herein;

WHEREAS, CBS has requested that the Lenders continue to provide extensions of
credit to it and to certain Subsidiary Borrowers to be used for general
corporate purposes (including, without limitation, acquisitions and commercial
paper backup), which extensions of credit shall enable the Borrowers (as herein
defined) to borrow loans and cause the issuance of letters of credit in an
aggregate amount not to exceed $3.0 billion (except as reduced pursuant to
Section 2.13) on a revolving credit basis on and after the Effective Date and
prior to the Revolving Credit Maturity Date (as herein defined);

WHEREAS, CBS has requested that the Lenders continue to provide a multi-currency
borrowing option in an aggregate principal amount not to exceed $1.0 billion
(except as reduced pursuant to Section 2.13), which the Lenders will make
available to the Borrowers with sublimits as follows: (i) Euros (as defined
herein), $500 million, (ii) Sterling (as defined herein), $500 million and (iii)
Yen (as defined herein), $300 million; and

WHEREAS, the Lenders are willing to extend credit to the Borrowers on the terms
and subject to the conditions herein set forth;

 

NY cbsfive-year_amdt2_Part_001.htm i

 



2

 

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree that the Existing Credit Agreement is,
effective as of the Effective Date, hereby amended and restated in its entirety,
without novation, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.         Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

“$2.5 Billion 18-Month Credit Agreement” shall mean the 18-Month Credit
Agreement, dated as of May 12, 2005, among CBS, Viacom International, each
subsidiary borrower party thereto, the lenders party thereto, JPMorgan Chase, as
administrative agent, Citibank, N.A., as syndication agent, and Bank of America,
N.A., Deutsche Bank Securities, Inc. and The Bank of Tokyo-Mitsubishi, Ltd., New
York Branch, as co-documentation agents, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“ABR Loan” shall mean (a) any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II and (b) any ABR Swingline Loan.

“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan that is an ABR
Loan.

“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans. The ABR Swingline Exposure
of any Lender at any time shall mean its Revolving Credit Percentage of the
aggregate ABR Swingline Exposures at such time.

“ABR Swingline Loan” shall have the meaning assigned to such term in Section
2.6(a).

“Absolute Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal rounded to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

“Administrative Agent” shall mean JPMorgan Chase, together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between CBS and the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.

 

NY cbsfive-year_amdt2_Part_001.htm i

 



3

 

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.9(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A hereto.

“Affiliate” shall mean, as to CBS, any Person which directly or indirectly
controls, is under common control with or is controlled by CBS. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise); provided that, in any event, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person. Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of CBS solely by reason of his or
her being an officer, director or employee of CBS or any of its Subsidiaries and
(b) Viacom International and CBS and their Subsidiaries shall not be deemed to
be Affiliates of each other, unless expressly stated to the contrary.

“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Sole Bookrunner, the Co-Documentation Agents and the
Syndication Agent.

“Aggregate LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
applicable Issuing Lender or the Lenders, as the case may be, have not been
reimbursed by CBS or the relevant Subsidiary Borrower at such time.

“Agreement” shall mean this Five-Year Credit Agreement, as amended, supplemented
or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%. For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Lender serving as the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective; and
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of

 

NY cbsfive-year_amdt2_Part_001.htm i

 



4

 

recognized standing selected by it. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be the Prime Rate until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Applicable Eurocurrency Margin” shall mean the “Applicable Eurocurrency Margin”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

“Applicable Facility Fee Rate” shall mean the “Applicable Facility Fee Rate”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

“Applicable LC Fee Rate” shall mean (a) with respect to Financial Letters of
Credit, the “Applicable Financial LC Fee Rate” determined in accordance with the
Pricing Grid set forth in Annex I hereto and (b) with respect to Non-Financial
Letters of Credit, the “Applicable Non-Financial LC Fee Rate” determined in
accordance with the Pricing Grid set forth in Annex I hereto.

“Applicable Utilization Fee Rate” shall mean the “Applicable Utilization Fee
Rate” determined in accordance with the Pricing Grid set forth in Annex I
hereto.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Bonds” shall have the meaning assigned to such term in Section 8.2(g).

“Borrower” shall mean, as applicable, CBS or the relevant Subsidiary Borrower.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such

 

NY cbsfive-year_amdt2_Part_001.htm i

 



5

 

obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

“CBS” shall have the meaning assigned to such term in the preamble to this
Agreement.

“CBS Credit Agreements” shall mean (i) the Existing $1.5 Billion Five-Year
Credit Agreement, (ii) the $2.5 Billion 18-Month Credit Agreement and (iii)
following the termination of the Existing $1.5 Billion Five-Year Credit
Agreement and the $2.5 Billion 18-Month Credit Agreement and the repayment in
full of CBS’s obligations thereunder, and until the consummation of the Viacom
Separation Event, the New Viacom $6.0 Billion Term Loan Credit Agreement.

“CBS Obligations” shall mean, with respect to CBS, the unpaid principal of and
interest on the Loans made to CBS (including, without limitation, interest
accruing after the maturity of the Loans made to CBS and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to CBS, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and all
other obligations, including its Guarantee obligations hereunder, and
liabilities of CBS to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit E.

“Closing Date” shall mean December 8, 2005.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans pursuant to Section 2.1, to make or refund
ABR Swingline Loans pursuant to Section 2.6 and to issue or participate in
Letters of Credit pursuant to Section 2.7, as set forth on Schedule 1.1, as such
Lender’s Commitment may be permanently terminated or reduced from time to time
pursuant to Section 2.13 or changed pursuant to Section 9.4.

 

NY cbsfive-year_amdt2_Part_001.htm i

 



6

 

 

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the aggregate outstanding
principal amount of Revolving Credit Loans, including the aggregate outstanding
principal amount of Letters of Credit, Swingline Loans and Competitive Loans,
and (b) the denominator of which is the Total Commitment (or, on any day after
termination of the Commitments, the Total Commitment in effect immediately
preceding such termination).

“Competitive Bid” shall mean an offer to make a Competitive Loan pursuant to
Section 2.3.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made pursuant to
Section 2.3(b), (a) in the case of a Eurocurrency Competitive Loan, the Margin,
and (b) in the case of an Absolute Rate Loan, the fixed rate of interest offered
by the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.3 in
the form of Exhibit B-1.

“Competitive Loan” shall mean a Loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.3. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or an Absolute Rate Loan and, subject to Section
2.3(a), may be denominated in Dollars or a Foreign Currency.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.1.

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).

“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as CBS may approve.

“Consolidated Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated EBITDA” shall mean, with respect to CBS and its Consolidated
Subsidiaries for any period, operating profit (loss) (excluding that related to
Discontinued Operations), plus other income (loss), plus interest income, plus
depreciation and amortization (excluding amortization related to programming
rights, prepublication costs and videocassettes), excluding (a) gains (losses)
on sales of assets (except (I) gains (losses) on sales of inventory sold in the
ordinary course of business and (II) gains (losses) on sales of other assets if
such gains (losses) are less than $10,000,000 individually and less than
$50,000,000 in the aggregate during such period), (b) other non-cash items
(including (i) provisions for losses and additions to valuation allowances, (ii)
provisions for restructuring, litigation and environmental reserves and losses
on the Disposition of businesses, (iii) pension settlement charges and (iv)
non-cash charges associated with grants of stock options, employee stock
purchase plans and other equity-based compensation awards to employees and
directors, in each case under this clause (iv) that

 

NY cbsfive-year_amdt2_Part_001.htm i

 



7

 

are expensed in accordance with SFAS No. 123r), (c) nonrecurring expenses
incurred during such period in connection with the Viacom Separation Event, and
(d) nonrecurring expenses incurred during such period in connection with the
merger of CBS Corporation and Viacom Inc. pursuant to the Agreement and Plan of
Merger entered into by CBS Corporation, Viacom Inc. and Viacom/CBS LLC dated as
of September 6, 1999, as amended, amended and restated, supplemented and
otherwise modified from time to time, minus cash payments made during such
period in respect of non-cash charges taken during any previous period
(excluding cash payments in respect of non-cash charges taken prior to December
31, 1999).

“Consolidated Interest Expense” shall mean for any period the gross cash
interest expense of CBS and its Consolidated Subsidiaries on Indebtedness for
such period plus cash dividends paid on preferred stock to Persons other than
CBS and its Wholly Owned Subsidiaries for such period, but excluding the gross
cash interest expense of the Discontinued Operations for such period.

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

“Consolidated Tangible Assets” shall mean at any date the assets of CBS and its
Subsidiaries determined on such date on a consolidated basis, less goodwill and
other intangible assets.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit hereunder (including the designation of a Designated Letter of Credit
as a “Letter of Credit” hereunder). It is understood that conversions and
continuations pursuant to Section 2.8 do not constitute “Credit Events”.

“Debt Rating” shall mean the rating applicable to CBS’s senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Designated Letters of Credit” shall mean each letter of credit issued by an
Issuing Lender that (a) is not a Letter of Credit hereunder at the time of its
issuance and (b) is designated on or after the Effective Date by CBS or any
Subsidiary Borrower, with the consent of such Issuing Lender, as a “Letter of
Credit” hereunder by written notice to the Administrative Agent in the form of
Exhibit B-6.

“Discontinued Operations” shall mean the operations classified as “discontinued
operations” pursuant to Accounting Principles Board Opinion No. 30 as presented
in the quarterly report of CBS on Form 10-Q for the quarter ended September 30,
1997 and filed with the SEC on November 14, 1997.

 

 

NY cbsfive-year_amdt2_Part_001.htm i

 

 

 

8

 

“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.8(b)).

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean, with respect to CBS, any trade or business
(whether or not incorporated) that is a member of a group of which CBS is a
member and which is treated as a single employer under Section 414 of the Code.

“Eurocurrency Competitive Loan” shall mean any Competitive Loan which is a
Eurocurrency Loan.

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Rate” shall mean, with respect to an Interest Period (a)
pertaining to any Eurocurrency Loan (except any Eurocurrency Loan denominated in
Sterling), the rate of interest determined on the basis of the rate for deposits
in Dollars or the relevant Foreign Currency, as the case may be, for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on Page 3750 (or, in the case of any Foreign Currency, the
applicable page) of the Telerate Screen as of 11:00 a.m., London time, two
Business Days prior to the beginning of such Interest Period and (b) pertaining
to any Eurocurrency Loan denominated in Sterling, the rate of interest
determined by the Administrative Agent to be the average of the rates quoted by
the Reference Banks at approximately 11:00 a.m., London time (or as soon
thereafter as practicable), on the day two Business Days prior to the first day
of the Interest Period for such Loans for the offering by the Reference Banks to
leading banks in the London interbank market of deposits in Sterling having a
term comparable to such Interest Period and in an amount comparable to the
principal amount of the respective Eurocurrency Loans of the Reference Banks to
which such Interest Period relates. With respect to clause (a) of the

 

NY cbsfive-year_amdt2_Part_002.htm i

 



9

 

preceding sentence, in the event that such rate does not appear on such page of
the Telerate Screen (or otherwise on the Telerate Service or on any successor or
substitute page of such Service), the “Eurocurrency Rate” shall instead be the
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the average of the rates at which deposits in Dollars or the relevant
Foreign Currency, as the case may be, approximately equal in principal amount to
(i) in the case of a Eurocurrency Tranche, the portion of such Eurocurrency
Tranche of the Lender serving as Administrative Agent and (ii) in the case of a
Eurocurrency Competitive Loan, a principal amount that would have been the
portion of such Loan of the Lender serving as the Administrative Agent had such
Loan been a Eurocurrency Revolving Credit Loan, and for a maturity comparable to
such Interest Period, are offered by the principal London offices of the
Reference Banks (or, if any Reference Bank does not at the time maintain a
London office, the principal London office of any affiliate of such Reference
Bank) for immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Revolving Credit Loan” shall mean any Revolving Credit Loan which
is a Eurocurrency Loan. Subject to the limitations contained herein, a
Eurocurrency Revolving Credit Loan may be a Multi-Currency Revolving Loan.

“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurocurrency Loans shall originally have been
made on the same day).

“Euros” shall mean the single currency of participating member states of the
European Monetary Union.

“Event of Default” shall have the meaning assigned to such term in Article VI;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

“Excess Utilization Day” shall mean each day on which the Commitment Utilization
Percentage exceeds 50%.

“Exchange Act Report” shall have the meaning assigned to such term in Section
3.3.

“Existing Credit Agreement” shall have the meaning assigned thereto in the
Recitals to this Agreement.

“Existing $1.5 Billion Five-Year Credit Agreement” shall mean the Five-Year
Credit Agreement, dated as of March 7, 2001, as amended by Amendment No. 1
thereto, dated as of March 5, 2002, Amendment No. 2 thereto, dated as of
February 28, 2003, Amendment No. 3 thereto, dated as of February 19, 2004, and
Amendment No. 4 thereto, dated as of May 12, 2005, among CBS, Viacom
International, each subsidiary borrower party thereto, the lenders named
therein, JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank),
as

 

NY cbsfive-year_amdt2_Part_002.htm i

 



10

 

administrative agent, Salomon Smith Barney Inc., as syndication agent, and Bank
of America, N.A. and Fleet National Bank, as co-documentation agents, as the
same may be further amended, supplemented, restated or otherwise modified from
time to time.

“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
Outstanding Revolving Extensions of Credit of such Lender, (b) the aggregate
outstanding principal amount of any Competitive Loans made by such Lender and
(c) in the case of a Swingline Lender, the aggregate outstanding principal
amount of any Quoted Swingline Loans made by such Swingline Lender.

“Facility Fees” shall mean all fees payable pursuant to Section 2.9(a).

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

“Fees” shall mean the Facility Fees, the Administrative Agent’s Fees, the
Issuing Lender Fees, the LC Fees and the Utilization Fees.

“Financial Covenant” shall mean the financial covenant contained in Section 5.7.

“Financial Letter of Credit” shall mean any Letter of Credit that, as determined
by the Administrative Agent acting in good faith, (a) supports a financial
obligation and (b) qualifies for the 100% credit conversion factor under the
applicable Bank for International Settlements guidelines.

“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.

“Foreign Currency” shall mean any currency (including, without limitation, any
Multi-Currency, but excluding Dollars) which is readily transferable and readily
convertible by the relevant Lender or Issuing Lender, as the case may be, into
Dollars in the London interbank market.

 

“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency. In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and CBS or, in
the absence of such agreement, such “Foreign Exchange Rate” shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of Dollars with such Foreign Currency for delivery
two Business Days later.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



11

 

 

“Form S-4” shall mean the Form S-4 Registration Statement filed by CBS and New
Viacom Corp. with the SEC on October 5, 2005, as amended on November 23, 2005.

“GAAP” shall mean generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Bank” shall have the meaning specified in Section 9.4(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

“Indebtedness” of any Person shall mean at any date, without duplication, (i)
all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in effect guaranteed by such Person through
any agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation, or to maintain the solvency or any
balance sheet or other financial condition of the obligor of such obligation,
provided that Indebtedness of CBS and its Subsidiaries shall not include (a)
guarantees in existence on the date hereof of Indebtedness of Discontinued
Operations and (b) guarantees of Indebtedness that are identified on Schedule
1.1(a) hereto, and (vii) all obligations of such Person as issuer, customer or
account party under letters of credit or bankers’ acceptances that are either
drawn or that back financial obligations that would otherwise be Indebtedness;
provided, however, that in each of the foregoing clauses (i) through (vii),
Indebtedness shall not include obligations (other than under this Agreement)

 

NY cbsfive-year_amdt2_Part_002.htm i

 



12

 

specifically with respect to the production, distribution and acquisition of
motion pictures or other programming rights, talent or publishing rights.

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.5(b).

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan or
Absolute Rate Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration or an Absolute Rate Loan with an Interest Period of more than
90 days’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration or 90 days’
duration, as the case may be, been applicable to such Loan and, in addition, the
date of any conversion of any Eurocurrency Revolving Credit Loan to an ABR Loan,
the date of repayment or prepayment of any Eurocurrency Loan and the applicable
Maturity Date; (b) with respect to any ABR Loan (other than an ABR Swingline
Loan which is not an Unrefunded Swingline Loan), the last day of each March,
June, September and December and the applicable Maturity Date; (c) with respect
to any ABR Swingline Loan (other than an Unrefunded Swingline Loan), the earlier
of (i) the day that is five Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date and (d) with respect to any Quoted Swingline
Loan, the date established as such by the relevant Swingline Borrower and the
relevant Swingline Lender prior to the making thereof (but in any event no later
than the Revolving Credit Maturity Date).

“Interest Period” shall mean (a) as to any Eurocurrency Loan, the period
commencing on the borrowing date or conversion date of such Loan, or on the last
day of the immediately preceding Interest Period applicable to such Loan, as the
case may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 7
days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 9 or 12 months thereafter, as the
relevant Borrower may elect, and (b) as to any Absolute Rate Loan, the period
commencing on the date of such Loan and ending on the date specified in the
Competitive Bids in which the offer to make such Absolute Rate Loan was
extended; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurocurrency Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
notwithstanding anything to the contrary herein, no Borrower may select an
Interest Period which would end after the Maturity Date applicable to the
relevant Loan. Interest shall accrue from and including that first day of an
Interest Period to but excluding the last day of such Interest Period.

“Issuing Lender” shall mean any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, CBS and the Administrative
Agent; provided, that the Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by any of its Lender Affiliates (in which
case the term “Issuing Lender” shall include such Lender Affiliate with respect
to Letters of Credit issued by such Lender Affiliate); provided, further, with
respect to any Designated Letter of Credit, the term “Issuing Lender” shall
include the Lender or Lender Affiliate of such Lender which issued such
Designated Letter of Credit.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



13

 

 

“Issuing Lender Agreement” shall mean an agreement, substantially in the form of
Exhibit F, executed by a Lender, CBS and the Administrative Agent pursuant to
which such Lender agrees to become an Issuing Lender hereunder.

“Issuing Lender Fees” shall mean, as to any Issuing Lender, the fees set forth
in the applicable Issuing Lender Agreement.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities Inc., a New York
corporation, and Citigroup Global Markets Inc., a New York corporation.

“JPMorgan Chase” shall have the meaning assigned to such term in the preamble to
this Agreement.

“LC Disbursement” shall mean any payment or disbursement made by an Issuing
Lender under or pursuant to a Letter of Credit.

“LC Exposure” shall mean, as to each Lender, such Lender’s Revolving Credit
Percentage of the Aggregate LC Exposure.

“LC Fee” shall have the meaning assigned to such term in Section 2.9(b).

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Letter of Credit Sublimit” shall mean, at any time, the excess of (a)
$750,000,000 over (b) until the termination of the $2.5 Billion 18-Month Credit
Agreement and the repayment in full of CBS’s obligations thereunder, the
“Aggregate LC Exposure” (as defined in the $2.5 Billion 18-Month Credit
Agreement) under the $2.5 Billion 18-Month Credit Agreement at such time.

“Letters of Credit” shall mean letters of credit or bank guarantees issued by an
Issuing Lender for the account of CBS or any Subsidiary Borrower pursuant to
Section 2.7 (including any Designated Letters of Credit).

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



14

 

 

“Loan” shall mean any loan made by a Lender hereunder.

“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.

“Losses” shall have the meaning assigned to such term in Section 9.5(b).

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than four places) to be added to or subtracted from the Eurocurrency Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by CBS and its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash consideration) in excess of
$100,000,000.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of CBS and its
Subsidiaries taken as a whole or (b) material impairment of the ability of CBS
to perform any of its obligations under this Agreement, excluding any effects
which may result from non-cash charges arising from SFAS No. 142, SFAS No. 144
and/or SFAS No. 123r, as applicable, issued by the Financial Accounting
Standards Board.

“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to CBS or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

“Material Subsidiary” shall mean any “significant subsidiary” of CBS as defined
in Regulation S-X of the SEC; provided, that each Subsidiary Borrower shall in
any event constitute a Material Subsidiary.

“Maturity Date” shall mean (a) in the case of the Revolving Credit Loans and the
ABR Swingline Loans, the Revolving Credit Maturity Date, (b) in the case of the
Quoted Swingline Loans, the date established as such by the relevant Swingline
Borrower and the relevant Swingline Lender prior to the making thereof (but in
any event no later than the Revolving Credit Maturity Date) and (c) in the case
of Competitive Loans, the last day of the Interest Period applicable thereto, as
specified in the related Competitive Bid Request.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multi-Currency” shall mean Euros, Sterling and Yen.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



15

 

 

“Multi-Currency Revolving Loans” shall mean each Eurocurrency Revolving Credit
Loan denominated in any Multi-Currency.

“Multi-Currency Sublimit” shall mean with respect to (i) Euros, $500,000,000,
(ii) Sterling, $500,000,000 and (iii) Yen, $300,000,000, as the sublimit may be
decreased from time to time in accordance with Section 2.13.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by CBS or any ERISA Affiliate of
CBS and which is covered by Title IV of ERISA.

“New Viacom $6.0 Billion Term Loan Credit Agreement” shall mean the Term Loan
Credit Agreement, dated as of December 8, 2005, among New Viacom Corp., each
subsidiary borrower party thereto, the lenders party thereto, Citibank N.A., as
administrative agent, JPMorgan Chase Bank, N.A., as syndication agent, and Bank
of America N.A., Deutsche Bank Securities, Inc. and The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch, as co-documentation agents, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.21(b).

“Non-Financial Letter of Credit” shall mean any Letter of Credit that is not a
Financial Letter of Credit.

“Non-U.S. Person” shall have the meaning assigned to such term in Section
2.20(f).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
LC Exposure at such time and (c) such Lender’s ABR Swingline Exposure at such
time.

“Patriot Act” shall have the meaning assigned to such term in Section 9.17.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



16

 

 

“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of CBS
or any ERISA Affiliate.

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.

“Pro Forma Period” shall have the meaning assigned to such term in Section
1.2(c).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

“Quoted Swingline Loans” shall have the meaning assigned to such term in Section
2.6(a).

“Quoted Swingline Rate” shall have the meaning assigned to such term in Section
2.6(a).

“Rating Agencies” shall mean S&P and Moody’s.

“Reference Banks” shall mean JPMorgan Chase, Citibank N.A. and Bank of America,
N.A.

“Register” shall have the meaning assigned to such term in Section 9.4(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit B-4.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



17

 

 

“Revolving Credit Loans” shall mean the revolving loans made by the Lenders to
any Borrower pursuant to Section 2.4. Each Revolving Credit Loan shall be a
Eurocurrency Loan or an ABR Loan.

“Revolving Credit Maturity Date” shall mean the date that occurs five (5) years
after the Effective Date.

“Revolving Credit Percentage” of any Lender at any time shall mean the
percentage of the aggregate Commitments (or, following any termination of all
the Commitments, the Commitments most recently in effect) represented by such
Lender’s Commitment (or, following any such termination, the Commitment of such
Lender most recently in effect).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“SEC” shall mean the Securities and Exchange Commission.

“SFAS” shall have the meaning assigned to such term in Section 1.2(b).

“Sole Bookrunner” shall mean J.P. Morgan Securities Inc., a New York
corporation.

“SPC” shall have the meaning specified in Section 9.4(i).

“Special Dividend” shall mean the special cash dividend to be paid by New Viacom
Corp. to CBS shortly prior to the Viacom Separation Event, as described in the
Form S-4.

“Specified Currency Availability” shall mean the Multi-Currency Sublimit with
respect to the relevant Multi-Currency less the Dollar equivalent of the
aggregate principal amount of all Multi-Currency Revolving Loans denominated in
such Multi-Currency outstanding on the date of borrowing.

“Spot Rate” shall mean, at any date, the Administrative Agent’s or applicable
Lender’s, as the case may be (or, for purposes of determinations in respect of
the Aggregate LC Exposure related to Letters of Credit issued in a Foreign
Currency, the Issuing Lender’s or Issuing Lenders’, as the case may be), spot
buying rate for the relevant Foreign Currency against Dollars as of
approximately 11:00 a.m. (London time) on such date for settlement on the second
Business Day.

“Sterling” shall mean British Pounds Sterling, the lawful currency of the United
Kingdom on the date hereof.

“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation,

 

NY cbsfive-year_amdt2_Part_002.htm i

 



18

 

partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall have or might have voting power
by reason of the happening of any contingency) are at the time directly or
indirectly owned or controlled by the Parent or one or more of its Subsidiaries
or by the Parent and one or more of its Subsidiaries. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of CBS.

“Subsidiary Borrower” shall mean any Subsidiary of CBS (a) which is designated
as a Subsidiary Borrower by CBS pursuant to a Subsidiary Borrower Designation,
(b) which has delivered to the Administrative Agent a Subsidiary Borrower
Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2. No Subsidiary of CBS incorporated in Canada
or any province or territory thereof may be a Subsidiary Borrower hereunder.

“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit B-7, which may be delivered by CBS and approved by CBS and shall
be accompanied by a Subsidiary Borrower Request.

“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit B-8, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

“Swingline Borrower” shall mean CBS and any Subsidiary Borrower designated as a
“Swingline Borrower” by CBS in a written notice to the Administrative Agent;
provided, that, unless otherwise agreed by the Administrative Agent, no more
than one Subsidiary Borrower may be a Swingline Borrower at any one time. Only a
Subsidiary Borrower which is a U.S. Person may be a Swingline Borrower.

“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on Schedule
1.1, and (ii) in the aggregate, $300,000,000.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



19

 

 

“Swingline Lender” shall mean any Lender designated from time to time by CBS,
and approved by such Lender, as a “Swingline Lender” pursuant to Section 2.6(g).

“Swingline Loans” shall mean the collective reference to the ABR Swingline Loans
and the Quoted Swingline Loans.

“Swingline Percentage” of any Swingline Lender at any time shall mean the
percentage of the aggregate Swingline Commitments represented by such Swingline
Lender’s Swingline Commitment.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Test Period” shall have the meaning assigned to such term in Section 1.2(c).

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments in effect at such time.

“Total Facility Exposure” shall mean at any time the aggregate amount of the
Facility Exposures at such time.

“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender’s Commitment (or (x) for
the purposes of acceleration of the Loans pursuant to clause (II) of Article VI
or (y) if the Commitments have terminated, such Lender’s Facility Exposure) and
(b) the aggregate of all Lenders’ Commitments (or (x) for the purposes of
acceleration of the Loans pursuant to clause (II) of Article VI or (y) if the
Commitments have terminated, the Total Facility Exposure).

“Total Multi-Currency Sublimit” shall mean $1,000,000,000, as such sublimit may
be decreased from time to time in accordance with Section 2.13.

“Total Specified Currency Availability” shall mean with respect to
Multi-Currency Revolving Loans, $1,000,000,000 (as decreased from time to time
pursuant to Section 2.13) less the Dollar equivalent of the aggregate principal
amount of all Multi-Currency Revolving Loans then outstanding.

“Transferee” shall mean any assignee or participant described in Section 9.4(b)
or (f).

“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined. For purposes hereof, “Rate” shall
mean the Eurocurrency Rate, the Alternate Base Rate, the Quoted Swingline Rate
and the rate paid on Absolute Rate Loans.

“Unrefunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(d).

 

NY cbsfive-year_amdt2_Part_002.htm i

 



20

 

 

“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.

“Utilization Fee” shall have the meaning assigned to such term in Section
2.9(e).

“Viacom International” shall have the meaning assigned to such term in the
preamble to this Agreement. For the avoidance of doubt, the term “Viacom
International” shall include Viacom International Inc. as it may be renamed
following the occurrence of the Viacom Separation Event.

“Viacom Separation Event” shall mean the separation of CBS (as it exists on the
Closing Date) into “New Viacom” and “CBS Corp.” as contemplated by, and as such
terms are defined in, the Form S-4.

“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).

“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).

“Yen” shall mean the lawful currency of Japan.

SECTION 1.2. Terms Generally. (a) The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”
shall, except where the context otherwise requires, be deemed to be followed by
the phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.

(b)          Except as otherwise expressly provided herein, all terms of an
accounting nature shall be construed in accordance with GAAP in effect from time
to time. The parties hereto agree, however, that in the event that any change in
accounting principles from those used in the preparation of the financial
statements referred to in Section 3.2 is, after March 7, 2001, occasioned by the
promulgation of rules, regulations, pronouncements, opinions and statements by
or required by the Financial Accounting Standards Board or Accounting Principles
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and such change materially affects
the calculation of any component of the Financial Covenant or any standard or
term contained in this Agreement, the Administrative Agent and CBS shall
negotiate in good faith to amend such Financial Covenant, standards or terms
found in this Agreement (other than in respect of financial statements to be
delivered hereunder) so that, upon adoption of such changes, the criteria for
evaluation of CBS’s and its Subsidiaries’ financial condition shall be the same
after such change as if such change had not been made; provided, however, that
(i) any such amendments shall not become effective for

 

NY cbsfive-year_amdt2_Part_002.htm i

 



21

 

purposes of this Agreement unless approved by the Required Lenders and (ii) if
CBS and the Required Lenders cannot agree on such an amendment, then the
calculations under such Financial Covenant, standards or terms shall continue to
be computed without giving effect to such change in accounting principles;
provided further, however, that the parties hereto agree that CBS and its
Subsidiaries have adopted, without limitation, Statement of Position 00-2,
“Accounting by Producers or Distributors of Films” effective as from January 1,
2000; Statement of Financial Accounting Standards (“SFAS”) No. 142, “Goodwill
and Other Intangible Assets” effective as from January 1, 2002; SFAS No. 143,
“Accounting for Asset Retirement Obligations” effective as from January 1, 2003;
SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”
effective as from January 1, 2002; and SFAS No. 145, “Rescission of FASB
Statements No. 4, 44 and 64, Amendments to FASB Statement No. 13 and Technical
Corrections” effective as from January 1, 2003.

(c)          For the purposes of calculating Consolidated EBITDA and
Consolidated Interest Expense for any period (a “Test Period”), (i) if at any
time from the period (a “Pro Forma Period”) commencing on the second day of such
Test Period and ending on the date which is ten days prior to the date of
delivery of the Compliance Certificate in respect of such Test Period (or, in
the case of any pro forma calculation made pursuant hereto in respect of a
particular transaction, ending on the date such transaction is consummated after
giving effect thereto), CBS or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Test Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
Property which is the subject of such Material Disposition for such Test Period
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period, and Consolidated Interest Expense for
such Test Period shall be reduced by an amount equal to the Consolidated
Interest Expense for such Test Period attributable to any Indebtedness of CBS or
any Subsidiary repaid, repurchased, defeased or otherwise discharged with
respect to CBS and its Subsidiaries in connection with such Material Disposition
(or, if the Capital Stock of any Subsidiary is sold, the Consolidated Interest
Expense for such Test Period directly attributable to the Indebtedness of such
Subsidiary to the extent CBS and its continuing Subsidiaries are no longer
liable for such Indebtedness after such Disposition); (ii) if during such Pro
Forma Period CBS or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA and Consolidated Interest Expense for such Test Period shall
be calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if such Material
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such Test Period; and (iii) if during such Pro Forma Period
any Person that subsequently became a Subsidiary or was merged with or into CBS
or any Subsidiary since the beginning of such Pro Forma Period shall have
entered into any disposition or acquisition transaction that would have required
an adjustment pursuant to clause (i) or (ii) above if made by CBS or a
Subsidiary during such Pro Forma Period, Consolidated EBITDA and Consolidated
Interest Expense for such Test Period shall be calculated after giving pro forma
effect thereto as if such transaction occurred on the first day of such Test
Period. For the purposes of this paragraph, whenever pro forma effect is to be
given to a Material Disposition or Material Acquisition, the amount of income or
earnings relating thereto and the amount of Consolidated Interest Expense
associated with any Indebtedness discharged or incurred in connection therewith,
the pro forma calculations shall be determined in good faith by a Financial

 

NY cbsfive-year_amdt2_Part_002.htm i

 



22

 

Officer of CBS. If any Indebtedness bears a floating rate of interest and the
incurrence or assumption thereof is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
last day of the relevant Pro Forma Period had been the applicable rate for the
entire relevant Test Period (taking into account any interest rate protection
agreement applicable to such Indebtedness if such interest rate protection
agreement has a remaining term in excess of 12 months). Comparable adjustments
shall be made in connection with any determination of Consolidated EBITDA.

(d)          For purposes of the Financial Covenant, (i) the Discontinued
Operations shall be disregarded and (ii) the businesses classified as
Discontinued Operations shall be limited to those businesses treated as such in
the financial statements of CBS referred to in the definition of “Discontinued
Operations” and the accounting treatment of Discontinued Operations shall be
consistent with the accounting treatment thereof in such financial statements.

ARTICLE II

THE CREDITS

SECTION 2.1. Commitments. Subject to the terms and conditions hereof and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Credit Loans to CBS or any
Subsidiary Borrower, at any time and from time to time on and after the
Effective Date and until the earlier of (a) the Business Day immediately
preceding the Revolving Credit Maturity Date and (b) the termination of the
Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment. Each Borrower may borrow,
prepay and reborrow Revolving Credit Loans on and after the Effective Date and
prior to the Revolving Credit Maturity Date, subject to the terms, conditions
and limitations set forth herein.

SECTION 2.2. Revolving Credit Loans; Competitive Loans. (a) Each Revolving
Credit Loan shall be made to the relevant Borrower by the Lenders ratably in
accordance with their respective Commitments, in accordance with the procedures
set forth in Section 2.4. Each Competitive Loan shall be made to the relevant
Borrower by the Lender whose Competitive Bid therefor is accepted, and in the
amount so accepted, in accordance with the procedures set forth in Section 2.3.
The Revolving Credit Loans or Competitive Loans shall be made in minimum amounts
equal to (i) in the case of Competitive Loans, $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, (ii) in the case of Eurocurrency
Revolving Credit Loans denominated in Dollars, $50,000,000 or an integral
multiple of $5,000,000 in excess thereof, (iii) in the case of Multi-Currency
Revolving Loans, the Dollar equivalent of $25,000,000 or an integral multiple of
$5,000,000 in excess thereof and (iv) in the case of ABR Revolving Credit Loans,
$25,000,000 or an integral multiple of $5,000,000 in excess thereof (or (A) in
the case of Revolving Credit Loans, an aggregate principal amount equal to the
remaining balance of the available Total Commitment or, if less, (B) with
respect to Multi-Currency Revolving Loans, the lesser of (1) the Specified
Currency Availability with respect to such currency and (2) the Total Specified
Currency Availability).

 

NY cbsfive-year_amdt2_Part_002.htm i

 



23

 

 

(b)          Each Lender shall make each Loan (other than a Swingline Loan, as
to which this Section 2.2 shall not apply, and a Multi-Currency Revolving Loan)
to be made by it on the proposed date thereof by wire transfer of immediately
available funds to the Administrative Agent in New York, New York, not later
than 12:00 noon, New York City time (or, in connection with an ABR Loan to be
made on the same day on which a notice is submitted, 12:30 p.m., New York City
time) and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent. Each Lender shall make each
Multi-Currency Revolving Loan to be made by it on the proposed date thereof by
wire transfer of immediately available funds to the Administrative Agent at its
offices at J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y
5AJ, United Kingdom, not later than (i) in the case of any Multi-Currency
Revolving Loan denominated in Euros or Sterling, 3:00 p.m., London time, or (ii)
in the case of any Multi-Currency Revolving Loan denominated in Yen, 3:00 p.m.,
Tokyo time, and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent.

SECTION 2.3. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the relevant Borrower shall hand deliver or telecopy to the Administrative
Agent a duly completed Competitive Bid Request in the form of Exhibit B-1, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Loan in Dollars, not later than 10:00 a.m., New York City time, four
Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Competitive Loan in a Foreign Currency, not later than 10:00 a.m.,
New York City time, five Business Days before a proposed Competitive Loan, (iii)
in the case of an Absolute Rate Loan in Dollars, not later than 10:00 a.m., New
York City time, one Business Day before a proposed Competitive Loan and (iv) in
the case of an Absolute Rate Loan in a Foreign Currency, not later than 10:00
a.m., New York City time, three Business Day before a proposed Competitive Loan.
A Competitive Bid Request (A) that does not conform substantially to the format
of Exhibit B-1 may be rejected in the Administrative Agent’s discretion
(exercised in good faith), and (B) for a Competitive Loan denominated in a
Foreign Currency will be rejected by the Administrative Agent if, after giving
effect thereto, the Dollar equivalent of the aggregate face amount of all
Competitive Loans denominated in Foreign Currencies then outstanding would
exceed $150,000,000, as determined by the Administrative Agent, and, in each
case, the Administrative Agent shall promptly notify the relevant Borrower of
such rejection by telephone, confirmed by telecopier. Such request shall in each
case refer to this Agreement and specify (w) whether the Competitive Loan then
being requested is to be a Eurocurrency Competitive Loan or an Absolute Rate
Loan, (x) the currency, (y) the date of such Loan (which shall be a Business
Day) and the aggregate principal amount thereof which shall be in a minimum
principal amount of the equivalent of $5,000,000 and, in the case of a
Competitive Bid for a Competitive Loan in Dollars, in an integral multiple of
$1,000,000, and (z) the Interest Period with respect thereto (which may not end
after the Revolving Credit Maturity Date). Promptly after its receipt of a
Competitive Bid Request that is not rejected as aforesaid (and in any event by
5:00 p.m., New York City time, on the date of such receipt if such receipt
occurs by the time specified in the first sentence of this paragraph), the
Administrative Agent shall invite by telecopier (in the form set forth in
Exhibit B-2) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Loans pursuant to such Competitive Bid Request.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



24

 

 

(b)          Each Lender may, in its sole discretion, make one or more
Competitive Bids to the relevant Borrower responsive to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent by
telecopier, in the form of Exhibit B-3, (i) in the case of a Eurocurrency
Competitive Loan in Dollars, not later than 9:30 a.m., New York City time, three
Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Competitive Loan in a Foreign Currency, not later than 9:30 a.m.,
New York City time, four Business Days before a proposed Competitive Loan, (iii)
in the case of an Absolute Rate Loan in Dollars, not later than 9:30 a.m., New
York City time, on the day of a proposed Competitive Loan, and (iv) in the case
of an Absolute Rate Loan in a Foreign Currency, not later than 9:30 a.m., New
York City time, two Business Days before a proposed Competitive Loan. Multiple
Competitive Bids will be accepted by the Administrative Agent. Competitive Bids
that do not conform substantially to the format of Exhibit B-3 may be rejected
by the Administrative Agent after conferring with, and upon the instruction of,
the relevant Borrower, and the Administrative Agent shall notify the Lender
making such nonconforming Competitive Bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify (x)
the principal amount in the relevant currency (which shall be in a minimum
principal amount of the equivalent of $5,000,000 and, in the case of a
Competitive Bid for a Competitive Loan in Dollars, in an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Loan requested by the relevant Borrower) of the Competitive Loan or Loans that
the applicable Lender is willing to make to the relevant Borrower, (y) the
Competitive Bid Rate or Rates at which such Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof.
A Competitive Bid submitted pursuant to this paragraph (b) shall be irrevocable
(subject to the satisfaction of the conditions to borrowing set forth in Article
IV).

(c)          The Administrative Agent shall promptly (and in any event by 10:15
a.m., New York City time, on the date on which such Competitive Bids shall have
been made) notify the relevant Borrower by telecopier of all the Competitive
Bids made, the Competitive Bid Rate and the principal amount in the relevant
currency of each Competitive Loan in respect of which a Competitive Bid was made
and the identity of the Lender that made each Competitive Bid. The
Administrative Agent shall send a copy of all Competitive Bids to the relevant
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.3.

(d)          The relevant Borrower may in its sole and absolute discretion,
subject only to the provisions of this paragraph (d), accept or reject any
Competitive Bid referred to in paragraph (c) above. The relevant Borrower shall
notify the Administrative Agent by telephone, confirmed by telecopier in such
form as may be agreed upon by such Borrower and the Administrative Agent,
whether and to what extent it has decided to accept or reject any of or all the
Competitive Bids referred to in paragraph (c) above, (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 11:00 a.m., New York
City time, three Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
11:00 a.m., New York City time, four Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Loan, and
(iv) in the case of an Absolute Rate Loan in a Foreign Currency, not later than
11:00 a.m., New York City time, on the

 

NY cbsfive-year_amdt2_Part_002.htm i

 



25

 

Business Day before a proposed Competitive Loan; provided, however, that (A) the
failure by such Borrower to give such notice shall be deemed to be a rejection
of all the Competitive Bids referred to in paragraph (c) above, (B) such
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if it has decided to reject a Competitive Bid made at a lower Competitive
Bid Rate, (C) the aggregate amount of the Competitive Bids accepted by such
Borrower shall not exceed the principal amount specified in the Competitive Bid
Request (but may be less than that requested), (D) if such Borrower shall accept
a Competitive Bid or Competitive Bids made at a particular Competitive Bid Rate
but the amount of such Competitive Bid or Competitive Bids shall cause the total
amount of Competitive Bids to be accepted by it to exceed the amount specified
in the Competitive Bid Request, then such Borrower shall accept a portion of
such Competitive Bid or Competitive Bids in an amount equal to the amount
specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid at such Competitive Bid Rate, and (E) except pursuant to clause
(D) above no Competitive Bid shall be accepted for a Competitive Loan unless
such Competitive Loan is in a minimum principal amount of the equivalent of
$5,000,000 and, in the case of a Competitive Bid for a Competitive Loan in
Dollars, an integral multiple of $1,000,000; provided, further, however, that if
a Competitive Loan must be in an amount less than the equivalent of $5,000,000
because of the provisions of clause (D) above, such Competitive Loan may be for
a minimum of, in the case of a Competitive Bid for a Competitive Loan in
Dollars, $1,000,000 or any integral multiple thereof, and in calculating the pro
rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (D) above the amounts shall
be rounded to integral multiples of the equivalent of $1,000,000 (or, in the
case of a Competitive Bid for a Competitive Loan in a Foreign Currency, a
multiple selected by the Administrative Agent) in a manner which shall be in the
discretion of such Borrower. A notice given by any Borrower pursuant to this
paragraph (d) shall be irrevocable.

(e)          The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy sent by the Administrative Agent,
and each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted.

(f)           On the date the Competitive Loan is to be made, each Lender
participating therein shall (i) if such Competitive Loan is to be made in
Dollars, make available its share of such Competitive Loan in Dollars not later
than 2:00 p.m. New York City time, in immediately available funds, in New York
to the Administrative Agent as notified by the Administrative Agent by two
Business Days notice and (ii) if such Competitive Loan is to be made in a
Foreign Currency, make available its share of such Competitive Loan in such
Foreign Currency not later than 11:00 a.m. London time, in immediately available
funds, in London to the Administrative Agent as notified by the Administrative
Agent by one Business Day’s notice.

(g)          If the Lender which is the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the relevant Borrower at least one quarter of an
hour earlier than the latest time at which the other

 

NY cbsfive-year_amdt2_Part_002.htm i

 



26

 

Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) above.

(h)          All notices required by this Section 2.3 shall be given in
accordance with Section 9.1.

(i)           No Borrower shall have the right to prepay any Competitive Loan
without the consent of the Lender or Lenders making such Competitive Loan.

SECTION 2.4. Revolving Credit Borrowing Procedure. In order to request a
Revolving Credit Loan, the relevant Borrower shall hand deliver or telecopy to
the Administrative Agent a Revolving Credit Borrowing Request in the form of
Exhibit B-4 (a) in the case of a Eurocurrency Revolving Credit Loan denominated
in Dollars, not later than 11:00 a.m., New York City time, three Business Days
before a proposed borrowing, (b) in the case of a Multi-Currency Revolving Loan,
8:00 a.m., New York City time, three Business Days before a proposed borrowing
and (c) in the case of an ABR Revolving Credit Loan, not later than 11:00 a.m.,
New York City time, on the day of a proposed borrowing. Such notice shall be
irrevocable and shall in each case specify (i) whether the Revolving Credit Loan
then being requested is to be a Eurocurrency Revolving Credit Loan or an ABR
Revolving Credit Loan, (ii) the date of such Revolving Credit Loan (which shall
be a Business Day) and the amount thereof; (iii) in the case of a Eurocurrency
Revolving Credit Loan, the Interest Period with respect thereto; and (iv) in the
case of a Multi-Currency Revolving Loan, the currency in which such Loan shall
be denominated. The Administrative Agent shall promptly advise the Lenders of
any notice given pursuant to this Section 2.4 and of each Lender’s portion of
the requested Loan.

SECTION 2.5. Repayment of Loans. Each Borrower shall repay all outstanding
Revolving Credit Loans and ABR Swingline Loans made to it, in each case on the
Revolving Credit Maturity Date (or such earlier date on which the Commitments
shall terminate in accordance herewith). Each Borrower shall repay Quoted
Swingline Loans and Competitive Loans made to it, in each case on the Maturity
Date applicable thereto. Each Loan shall bear interest from and including the
date thereof on the outstanding principal balance thereof as set forth in
Section 2.10. For the avoidance of doubt, subject to Article VIII, each
Borrower’s obligations hereunder are and shall be the several obligations of
such Borrower, and shall not be the joint and several obligations of the
Borrowers.

SECTION 2.6. Swingline Loans. (a) Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Swingline
Lender agrees, severally and not jointly, at any time and from time to time on
and after the Effective Date and until the earlier of the Business Day
immediately preceding the Revolving Credit Maturity Date and the termination of
the Swingline Commitment of such Swingline Lender, (i) to make available to any
Swingline Borrower Swingline Loans (“Quoted Swingline Loans”) on the basis of
quoted interest rates (each, a “Quoted Swingline Rate”) furnished by such
Swingline Lender from time to time in its discretion to such Swingline Borrower
(through the Administrative Agent) and accepted by such Swingline Borrower in
its discretion and (ii) to make Swingline Loans (“ABR Swingline Loans”) to any
Swingline Borrower bearing interest at a rate equal to the Alternate Base Rate
in an aggregate principal amount (in the case of this clause (ii)) not to

 

NY cbsfive-year_amdt2_Part_002.htm i

 



27

 

exceed such Swingline Lender’s Swingline Commitment; provided, that after giving
effect to each Swingline Loan, the Total Facility Exposure shall not exceed the
Total Commitment then in effect. The aggregate outstanding principal amount of
the Quoted Swingline Loans of any Swingline Lender, when added to the aggregate
outstanding principal amount of the ABR Swingline Loans of such Swingline
Lender, may exceed such Swingline Lender’s Swingline Commitment; provided, that
in no event shall the aggregate outstanding principal amount of the Swingline
Loans exceed the aggregate Swingline Commitments then in effect. Each Quoted
Swingline Loan shall be made only by the Swingline Lender furnishing the
relevant Quoted Swingline Rate. Each ABR Swingline Loan shall be made by the
Swingline Lenders ratably in accordance with their respective Swingline
Percentages. The Swingline Loans shall be made in a minimum aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof (or
an aggregate principal amount equal to the remaining balance of the available
Swingline Commitments). Each Swingline Lender shall make the portion of each
Swingline Loan to be made by it available to any Swingline Borrower by means of
a credit to the general deposit account of such Swingline Borrower with the
Administrative Agent or a wire transfer, at the expense of such Swingline
Borrower, to an account designated in writing by such Swingline Borrower, in
each case by 3:30 p.m., New York City time, on the date such Swingline Loan is
requested to be made pursuant to paragraph (b) below, in immediately available
funds. Each Swingline Borrower may borrow, prepay and reborrow Swingline Loans
on or after the Effective Date and prior to the Revolving Credit Maturity Date
(or such earlier date on which the Commitments shall terminate in accordance
herewith) on the terms and subject to the conditions and limitations set forth
herein.

(b)          The relevant Swingline Borrower shall give the Administrative Agent
telephonic, written or telecopy notice substantially in the form of Exhibit B-5
(in the case of telephonic notice, such notice shall be promptly confirmed by
telecopy) no later than 2:30 p.m., New York City time (or, in the case of a
proposed Quoted Swingline Loan, 12:00 noon, New York City time), on the day of a
proposed Swingline Loan. Such notice shall be delivered on a Business Day, shall
be irrevocable (subject, in the case of Quoted Swingline Loans, to receipt by
the relevant Swingline Borrower of Quoted Swingline Rates acceptable to it) and
shall refer to this Agreement and shall specify the requested date (which shall
be a Business Day) and amount of such Swingline Loan. The Administrative Agent
shall promptly advise the Swingline Lenders of any notice received from any
Swingline Borrower pursuant to this paragraph (b). In the event that a Swingline
Borrower accepts a Quoted Swingline Rate in respect of a proposed Quoted
Swingline Loan, it shall notify the Administrative Agent (which shall in turn
notify the relevant Swingline Lender) of such acceptance no later than 2:30
p.m., New York City time, on the relevant borrowing date.

(c)          In the event that any ABR Swingline Loan shall be outstanding for
more than five Business Days, the Administrative Agent shall, on behalf of the
relevant Swingline Borrower (which hereby irrevocably directs and authorizes the
Administrative Agent to act on its behalf), request each Lender, including the
Swingline Lenders, to make an ABR Revolving Credit Loan in an amount equal to
such Lender’s Revolving Credit Percentage of the principal amount of such ABR
Swingline Loan. Unless an event described in Article VI, paragraph (f) or (g),
has occurred and is continuing, each Lender will make the proceeds of its
Revolving Credit Loan available to the Administrative Agent for the account of
the Swingline Lenders at the office of

 

NY cbsfive-year_amdt2_Part_002.htm i

 



28

 

the Administrative Agent prior to 12:00 noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given. The proceeds of such Revolving Credit Loans shall be immediately
applied to repay the ABR Swingline Loans.

(d)          A Swingline Lender that has made an ABR Swingline Loan to a
Borrower may at any time and for any reason, so long as Revolving Credit Loans
have not been made pursuant to Section 2.6(c) to repay such ABR Swingline Loan
as required by said Section, by written notice given to the Administrative Agent
not later than 12:00 noon New York City time on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
such unrefunded ABR Swingline Loans (the “Unrefunded Swingline Loans”), and each
Lender severally, unconditionally and irrevocably agrees that it shall purchase
an undivided participating interest in such ABR Swingline Loan in an amount
equal to the amount of the Revolving Credit Loan which otherwise would have been
made by such Lender pursuant to Section 2.6(c), which purchase shall be funded
by the time such Revolving Credit Loan would have been required to be made
pursuant to Section 2.6(c). In the event that the Lenders purchase undivided
participating interests pursuant to the first sentence of this paragraph (d),
each Lender shall immediately transfer to the Administrative Agent, for the
account of such Swingline Lender, in immediately available funds, the amount of
its participation. Any Lender holding a participation in an Unrefunded Swingline
Loan may exercise any and all rights of banker’s lien, setoff or counterclaim
with respect to any and all moneys owing by the relevant Swingline Borrower to
such Lender by reason thereof as fully as if such Lender had made a Loan
directly to such Swingline Borrower in the amount of such participation.

(e)          Whenever, at any time after any Swingline Lender has received from
any Lender such Lender’s participating interest in an ABR Swingline Loan, such
Swingline Lender receives any payment on account thereof, such Swingline Lender
will promptly distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
such Swingline Lender is required to be returned, such Lender will return to
such Swingline Lender any portion thereof previously distributed by such
Swingline Lender to it.

(f)           Notwithstanding anything to the contrary in this Agreement, each
Lender’s obligation to make the Revolving Credit Loans referred to in Section
2.6(c) and to purchase and fund participating interests pursuant to Section
2.6(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or any Swingline Borrower
may have against any Swingline Lender, any Swingline Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default (other than an Event of Default described in
Article VI, paragraph (f) or (g), in the case of each Lender’s obligation to
make Revolving Credit Loans pursuant to Section 2.6(c)) or the failure to
satisfy any of the conditions specified in Article IV; (iii) any adverse change
in the condition (financial or otherwise) of CBS or any of its Subsidiaries;
(iv) any breach of this Agreement by any Borrower or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

NY cbsfive-year_amdt2_Part_002.htm i

 



29

 

 

(g)          Upon written or telecopy notice to the Swingline Lenders and to the
Administrative Agent, CBS may at any time terminate, from time to time in part
reduce, or from time to time (with the approval of the relevant Swingline
Lender) increase, the Swingline Commitment of any Swingline Lender. At any time
when there shall be fewer than ten Swingline Lenders, CBS may appoint from among
the Lenders a new Swingline Lender, subject to the prior consent of such new
Swingline Lender and prior notice to the Administrative Agent, so long as at no
time shall there be more than ten Swingline Lenders. Notwithstanding anything to
the contrary in this Agreement, (i) if any ABR Swingline Loans shall be
outstanding at the time of any termination, reduction, increase or appointment
pursuant to the preceding two sentences, the Swingline Borrowers shall on the
date thereof prepay or borrow ABR Swingline Loans to the extent necessary to
ensure that at all times the outstanding ABR Swingline Loans held by the
Swingline Lenders shall be pro rata according to the respective Swingline
Commitments of the Swingline Lenders and (ii) in no event may the aggregate
Swingline Commitments exceed $300,000,000. On the date of any termination or
reduction of the Swingline Commitments pursuant to this paragraph (g), the
Swingline Borrowers shall pay or prepay so much of the Swingline Loans as shall
be necessary in order that, after giving effect to such termination or
reduction, (i) the aggregate outstanding principal amount of the ABR Swingline
Loans of any Swingline Lender will not exceed the Swingline Commitment of such
Swingline Lender and (ii) the aggregate outstanding principal amount of all
Swingline Loans will not exceed the aggregate Swingline Commitments.

(h)          Each Swingline Borrower may prepay any Swingline Loan in whole or
in part at any time without premium or penalty; provided, that such Swingline
Borrower shall have given the Administrative Agent written or telecopy notice
(or telephone notice promptly confirmed in writing or by telecopy) of such
prepayment not later than 10:30 a.m., New York City time, on the Business Day
designated by such Swingline Borrower for such prepayment; and provided,
further, that each partial payment shall be in an amount that is an integral
multiple of $1,000,000. Each notice of prepayment under this paragraph (h) shall
specify the prepayment date and the principal amount of each Swingline Loan (or
portion thereof) to be prepaid, shall be irrevocable and shall commit such
Swingline Borrower to prepay such Swingline Loan (or portion thereof) in the
amount stated therein on the date stated therein. All prepayments under this
paragraph (h) shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment. Each payment of principal of or interest
on ABR Swingline Loans shall be allocated, as between the Swingline Lenders, pro
rata in accordance with their respective Swingline Percentages.

SECTION 2.7. Letters of Credit. (a) Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Issuing Lender agrees, at any time and from time to time on or after the
Effective Date until the earlier of (i) the fifth Business Day preceding the
Revolving Credit Maturity Date and (ii) the termination of the Commitments in
accordance with the terms hereof, to issue and deliver or to extend the expiry
of Letters of Credit for the account of any Borrower in an aggregate outstanding
undrawn amount which does not exceed the maximum amount specified in the
applicable Issuing Lender Agreement; provided, that (A) in no event shall the
Aggregate LC Exposure exceed the Letter of Credit Sublimit at any time and (B)
after giving effect to each issuance of a Letter of Credit, the Total Facility
Exposure shall not exceed the Total Commitment then in effect. Each Letter of

 

NY cbsfive-year_amdt2_Part_002.htm i

 



30

 

Credit (i) shall be in a form approved in writing by the applicable Borrower and
the applicable Issuing Lender and (ii) shall permit drawings upon the
presentation of such documents as shall be specified by such Borrower in the
applicable notice delivered pursuant to paragraph (c) below. The Lenders agree
that, subject to compliance with the conditions precedent set forth in Section
4.3, any Designated Letter of Credit may be designated as a Letter of Credit
hereunder from time to time on or after the Effective Date pursuant to the
procedures specified in the definition of “Designated Letters of Credit”.

(b)          Each Letter of Credit shall by its terms expire not later than the
fifth Business Day preceding the Revolving Credit Maturity Date. Any Letter of
Credit may provide for the renewal thereof for additional periods (which shall
in no event extend beyond the date referred to in the preceding sentence). Each
Letter of Credit shall by its terms provide for payment of drawings in Dollars
or in a Foreign Currency; provided, that a Letter of Credit denominated in a
Foreign Currency may not be issued if, after giving effect thereto, the Dollar
equivalent (calculated on the basis of the applicable Foreign Exchange Rate) of
the aggregate face amount of all Letters of Credit denominated in Foreign
Currencies then outstanding would exceed $150,000,000, as determined by the
Administrative Agent acting in good faith.

(c)          The applicable Borrower shall give the applicable Issuing Lender
and the Administrative Agent written or telecopy notice not later than 10:00
a.m., New York City time, three Business Days (or such shorter period as shall
be acceptable to such Issuing Lender) prior to any proposed issuance of a Letter
of Credit. Each such notice shall refer to this Agreement and shall specify (i)
the date on which such Letter of Credit is to be issued (which shall be a
Business Day) and the face amount of such Letter of Credit, (ii) the name and
address of the beneficiary, (iii) whether such Letter of Credit is a Financial
Letter of Credit or a Non-Financial Letter of Credit (subject to confirmation of
such status by the Administrative Agent), (iv) whether such Letter of Credit
shall permit a single drawing or multiple drawings, (v) the form of the
documents required to be presented at the time of any drawing (together with the
exact wording of such documents or copies thereof), (vi) the expiry date of such
Letter of Credit (which shall conform to the provisions of paragraph (b) above)
and (vii) if such Letter of Credit is to be in a Foreign Currency, the relevant
Foreign Currency. The Administrative Agent shall give to each Lender prompt
written or telecopy advice of the issuance of any Letter of Credit. Each
determination by the Administrative Agent as to whether or not a Letter of
Credit constitutes a Financial Letter of Credit shall be conclusive and binding
upon the applicable Borrower and the Lenders.

(d)          By the issuance of a Letter of Credit and without any further
action on the part of the applicable Issuing Lender or the Lenders in respect
thereof, the applicable Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Lender, a participation in such Letter
of Credit equal to such Lender’s Revolving Credit Percentage at the time of any
drawing thereunder of the stated amount of such Letter of Credit, effective upon
the issuance of such Letter of Credit. In addition, the applicable Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Lender, a participation in each Designated Letter of Credit equal to
such Lender’s Revolving Credit Percentage at the time of any drawing thereunder
of the stated amount of such Designated Letter of Credit, effective on the date
such Designated Letter of Credit is designated as a Letter of Credit hereunder.
In

 

NY cbsfive-year_amdt2_Part_002.htm i

 



31

 

consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Issuing Lender, in accordance with paragraph (f) below, such Lender’s
Revolving Credit Percentage of each unreimbursed LC Disbursement made by such
Issuing Lender; provided, however, that the Lenders shall not be obligated to
make any such payment with respect to any payment or disbursement made under any
Letter of Credit to the extent resulting from the gross negligence or willful
misconduct of such Issuing Lender.

(e)          Each Lender acknowledges and agrees that its acquisition of
participations pursuant to paragraph (d) above in respect of Letters of Credit
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the applicable Borrower
may have against any Issuing Lender, any Borrower or any other Person, for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the conditions specified in Article
IV; (iii) any adverse change in the condition (financial or otherwise) of the
applicable Borrower; (iv) any breach of this Agreement by any Borrower or any
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(f)           On the date on which it shall have ascertained that any documents
presented under a Letter of Credit appear to be in conformity with the terms and
conditions of such Letter of Credit, the applicable Issuing Lender shall give
written or telecopy notice to the applicable Borrower and the Administrative
Agent of the amount of the drawing and the date on which payment thereon has
been or will be made. If the applicable Issuing Lender shall not have received
from the applicable Borrower the payment required pursuant to paragraph (g)
below by 12:00 noon, New York City time, two Business Days after the date on
which payment of a draft presented under any Letter of Credit has been made,
such Issuing Lender shall so notify the Administrative Agent, which shall in
turn promptly notify each Lender, specifying in the notice to each Lender such
Lender’s Revolving Credit Percentage of such LC Disbursement. Each Lender shall
pay to the Administrative Agent, not later than 2:00 p.m., New York City time,
on such second Business Day, such Lender’s Revolving Credit Percentage of such
LC Disbursement (which obligation shall be expressed in Dollars only), which the
Administrative Agent shall promptly pay to the applicable Issuing Lender. The
Administrative Agent will promptly remit to each Lender such Lender’s Revolving
Credit Percentage of any amounts subsequently received by the Administrative
Agent from the applicable Borrower in respect of such LC Disbursement; provided,
that (i) amounts so received for the account of any Lender prior to payment by
such Lender of amounts required to be paid by it hereunder in respect of any LC
Disbursement and (ii) amounts representing interest at the rate provided in
paragraph (g) below on any LC Disbursement for the period prior to the payment
by such Lender of such amounts shall in each case be remitted to the applicable
Issuing Lender.

(g)          If an Issuing Lender shall pay any draft presented under a Letter
of Credit, the applicable Borrower shall pay to such Issuing Lender an amount
equal to the amount of such draft before 12:00 noon, New York City time, on the
second Business Day immediately following the date of payment of such draft,
together with interest (if any) on such amount at a rate per annum equal to the
interest rate in effect for ABR Loans (or, in the case of Foreign

 

NY cbsfive-year_amdt2_Part_002.htm i

 



32

 

Currency denominated Letters of Credit, the rate which would reasonably and
customarily be charged by such Issuing Lender on outstanding loans denominated
in the relevant Foreign Currency) from (and including) the date of payment of
such draft to (but excluding) the date on which such Borrower shall have repaid,
or the Lenders shall have refunded, such draft in full (which interest shall be
payable on such second Business Day and from time to time thereafter on demand
until such Borrower shall have repaid, or the Lenders shall have refunded, such
draft in full). In the event that such drawing shall be refunded by the Lenders
as provided in Section 2.7(f), the applicable Borrower shall pay to the
Administrative Agent, for the account of the Lenders, quarterly on the last day
of each March, June, September and December, interest on the amount so refunded
at a rate per annum equal to the interest rate in effect for ABR Loans from (and
including) the date of such refunding to (but excluding) the date on which the
amount so refunded by the Lenders shall have been paid in full in Dollars by
such Borrower. Each payment made to an Issuing Lender by the applicable Borrower
pursuant to this paragraph shall be made at such Issuing Lender’s address for
notices specified herein in lawful money of (x) the United States of America (in
the case of payments made on Dollar-denominated Letters of Credit) or (y) the
applicable foreign jurisdiction (in the case of payments on Foreign
Currency-denominated Letters of Credit) and in immediately available funds. The
obligation of the applicable Borrower to pay the amounts referred to above in
this paragraph (g) (and the obligations of the Lenders under paragraphs (d) and
(f) above) shall be absolute, unconditional and irrevocable and shall be
satisfied strictly in accordance with their terms irrespective of:

(i)           any lack of validity or enforceability of any Letter of Credit or
any Issuing Lender Agreement or of the obligations of any Borrower under this
Agreement or any Issuing Lender Agreement;

(ii)          the existence of any claim, setoff, defense or other right which
any Borrower or any other Person may at any time have against the beneficiary
under any Letter of Credit, the Agents, any Issuing Lender or any Lender (other
than the defense of payment in accordance with the terms of this Agreement or a
defense based on the gross negligence or willful misconduct of the applicable
Issuing Lender) or any other Person in connection with this Agreement or any
other transaction;

(iii)        any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect; provided, that payment by the
applicable Issuing Lender under such Letter of Credit against presentation of
such draft or document shall not have constituted gross negligence or willful
misconduct;

(iv)         payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document which does not comply in any
immaterial respect with the terms of such Letter of Credit; provided, that such
payment shall not have constituted gross negligence or willful misconduct; or

 

NY cbsfive-year_amdt2_Part_002.htm i

 



33

 

 

(v)          any other circumstance or event whatsoever, whether or not similar
to any of the foregoing; provided, that such other circumstance or event shall
not have been the result of gross negligence or willful misconduct of the
applicable Issuing Lender.

It is understood that in making any payment under a Letter of Credit (x) such
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under such Letter of Credit, whether or not
the amount due to the beneficiary thereof equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be forged, fraudulent or invalid in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (y) any noncompliance in any immaterial respect of the
documents presented under a Letter of Credit with the terms thereof shall, in
either case, not, in and of itself, be deemed willful misconduct or gross
negligence of such Issuing Lender.

(h)          (i) Notwithstanding anything to the contrary contained in this
Agreement, for purposes of calculating any LC Fee payable in respect of any
Business Day, the Administrative Agent shall convert the amount available to be
drawn under any Letter of Credit denominated in a Foreign Currency into an
amount of Dollars based upon the relevant Foreign Exchange Rate in effect for
such day. If on any date the Administrative Agent shall notify the applicable
Borrower that, by virtue of any change in the Foreign Exchange Rate of any
Foreign Currency in which a Letter of Credit is denominated, the Total Facility
Exposure shall exceed the Total Commitment then in effect, then, within three
Business Days after the date of such notice, such Borrower shall prepay the
Revolving Credit Loans and/or the Swingline Loans to the extent necessary to
eliminate such excess. Each Issuing Lender which has issued a Letter of Credit
denominated in a Foreign Currency agrees to notify the Administrative Agent of
the average daily outstanding amount thereof for any period in respect of which
LC Fees are payable and, upon request by the Administrative Agent, for any other
date or period. For all purposes of this Agreement (except as otherwise set
forth in Section 2.22), determinations by the Administrative Agent of the Dollar
equivalent of any amount expressed in a Foreign Currency shall be made on the
basis of Foreign Exchange Rates reset monthly (or on such other periodic basis
as shall be selected by the Administrative Agent in its sole discretion) and
shall in each case be conclusive absent manifest error.

(ii)          Notwithstanding anything to the contrary contained in this Section
2.7, prior to demanding any reimbursement from the Lenders pursuant to Section
2.7(f) in respect of any Letter of Credit denominated in a Foreign Currency, the
relevant Issuing Lender shall convert the obligation of the applicable Borrower
under Section 2.7(g) to reimburse such Issuing Lender in such Foreign Currency
into an obligation to reimburse such Issuing Lender (and, in turn, the Lenders)
in Dollars. The amount of any such converted obligation shall be computed based
upon the relevant Foreign Exchange Rate (as quoted by the Administrative Agent
to such Issuing Lender) in effect for the day on which such conversion occurs.

SECTION 2.8. Conversion and Continuation Options. (a) The relevant Borrower may
elect from time to time to convert Eurocurrency Revolving Credit Loans
denominated in Dollars

 

NY cbsfive-year_amdt2_Part_002.htm i

 



34

 

(or, subject to Section 2.10(f), a portion thereof) to ABR Revolving Credit
Loans on the last day of an Interest Period with respect thereto by giving the
Administrative Agent prior irrevocable notice of such election. The relevant
Borrower may elect from time to time to convert ABR Revolving Credit Loans
(subject to Section 2.10(f)) to Eurocurrency Revolving Credit Loans denominated
in Dollars by giving the Administrative Agent at least three Business Days’
prior irrevocable notice of such election. Any such notice of conversion to
Eurocurrency Revolving Credit Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
Eurocurrency Revolving Credit Loans and ABR Revolving Credit Loans may be
converted as provided herein; provided, that no Revolving Credit Loan may be
converted into a Eurocurrency Revolving Credit Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such a
conversion.

(b)          Any Eurocurrency Revolving Credit Loans (or, subject to Section
2.10(f), a portion thereof) may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable notice to the Administrative Agent, not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto, of the length of the next Interest Period to be applicable to
such Revolving Credit Loans; provided, that no Eurocurrency Revolving Credit
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such a continuation;
and provided, further, that if the relevant Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Eurocurrency Revolving
Credit Loans shall be automatically converted to ABR Revolving Credit Loans on
the last day of such then expiring Interest Period (in the case of
Multi-Currency Revolving Loans, such Loans shall be converted to Dollars at the
Foreign Exchange Rate on such date before being converted to ABR Revolving
Credit Loans). Upon receipt of any notice from a Borrower pursuant to this
Section 2.8(b), the Administrative Agent shall promptly notify each Lender
thereof. The Administrative Agent shall promptly notify the applicable Borrower
upon the determination in accordance with this Section 2.8(b), by it or the
Required Lenders, not to permit such a continuation.

SECTION 2.9. Fees. (a) CBS agrees to pay to the Administrative Agent for the
account of each Lender a Facility Fee for the period from and including the
Effective Date to the Revolving Credit Maturity Date (or such earlier date on
which the Commitments shall terminate in accordance herewith), computed at a per
annum rate equal to the Applicable Facility Fee Rate on such Lender’s Commitment
(whether used or unused); provided that, if such Lender continues to have any
Facility Exposure after its Commitment terminates, then such Facility Fee shall
continue to accrue on the daily amount of such Lender’s Facility Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Facility Exposure. All Facility
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days and shall be payable quarterly in arrears on the last day of
each March, June, September and December (commencing on the first of such dates
to occur after the Effective Date), on the Revolving Credit Maturity Date or
such earlier

 

NY cbsfive-year_amdt2_Part_002.htm i

 



35

 

date on which the Commitments shall be terminated, and on the date (after
termination of the Commitments) on which each Lender ceases to have any Facility
Exposure.

(b)          CBS agrees to pay each Lender, through the Administrative Agent, on
the 15th day of each April, July, October and January and on the Revolving
Credit Maturity Date or the date on which the Commitment of such Lender shall be
terminated as provided herein and all Letters of Credit issued hereunder shall
have expired, a letter of credit fee (an “LC Fee”) computed at a per annum rate
equal to the Applicable LC Fee Rate on such Lender’s Revolving Credit Percentage
of the average daily undrawn amount of the Financial Letters of Credit or
Non-Financial Letters of Credit, as the case may be, outstanding during the
preceding fiscal quarter (or shorter period commencing with the Effective Date
or ending with the Revolving Credit Maturity Date or the date on which the
Commitment of such Lender shall have been terminated and all Letters of Credit
issued hereunder shall have expired). All LC Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.

(c)          CBS agrees to pay to the Administrative Agent, for its own account,
the administrative agent’s fees (“Administrative Agent’s Fees”) provided for in
the Administrative Agent Fee Letter at the times provided therein.

(d)          Each Borrower agrees to pay to each Issuing Lender, through the
Administrative Agent, for its own account, the applicable Issuing Lender Fees,
including, without limitation, a fronting fee at a rate to be determined by the
relevant Borrower and the relevant Issuing Lender with respect to each Letter of
Credit issued by such Issuing Lender payable on the 15th day of each April,
July, October and January to such Issuing Lender for the period from and
including the date of issuance of such Letter of Credit to, but not including,
the termination date of such Letter of Credit.

(e)          CBS agrees to pay to each Lender, through the Administrative Agent,
on each Interest Payment Date for ABR Loans, a utilization fee (a “Utilization
Fee”) at a rate per annum equal to the Applicable Utilization Fee Rate for each
Excess Utilization Day during the period covered by such Interest Payment Date
on the Facility Exposure of such Lender on such Excess Utilization Day. All
Utilization Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days and shall be payable in arrears.

(f)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the relevant Lenders or to the Issuing Lenders. Once paid, none of the
Fees shall be refundable under any circumstances (other than corrections of
errors in payment).

SECTION 2.10.             Interest on Loans; Eurocurrency Tranches; Etc. (a)
Subject to the provisions of Section 2.11, Eurocurrency Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to (i) in the case of each Eurocurrency
Revolving Credit Loan, the Eurocurrency Rate for the Interest Period in effect
for such Loan plus the Applicable Eurocurrency Margin and (ii) in the case of
each Eurocurrency Competitive Loan, the Eurocurrency Rate for the Interest
Period in effect for such Loan plus or minus (as the case may be) the Margin
offered by the Lender making such Loan and

 

NY cbsfive-year_amdt2_Part_002.htm i

 



36

 

accepted by the relevant Borrower pursuant to Section 2.3. The Eurocurrency Rate
for each Interest Period shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error. The Administrative
Agent shall promptly advise the relevant Borrower and each Lender of such
determination.

(b)          Subject to the provisions of Section 2.11, ABR Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be, when determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate. The Alternate Base Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(c)          Subject to the provisions of Section 2.11, Quoted Swingline Loans
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal to the relevant Quoted
Swingline Rate.

(d)          Subject to the provisions of Section 2.11, each Absolute Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the relevant
Borrower pursuant to Section 2.3.

 

(e)

Interest on each Loan shall be payable on each applicable Interest Payment Date.

(f)           Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations, repayments and prepayments of
Eurocurrency Revolving Credit Loans hereunder and all selections of Interest
Periods hereunder in respect of Eurocurrency Revolving Credit Loans shall be in
such amounts and shall be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of the Eurocurrency Revolving
Credit Loans comprising each Eurocurrency Tranche shall be equal to $50,000,000
(or the Dollar equivalent thereof) or a whole multiple of $5,000,000 (or the
Dollar equivalent thereof) in excess thereof. Unless otherwise agreed by the
Administrative Agent, in no event shall there be more than 25 Eurocurrency
Tranches outstanding at any time.

(g)          If no election as to the Type of Revolving Credit Loan is specified
in any notice of borrowing with respect thereto, then the requested Loan shall
be an ABR Loan, unless such request is for a Revolving Credit Loan denominated
in a Multi-Currency. If no Interest Period with respect to a Eurocurrency
Revolving Credit Loan is specified in any notice of borrowing, conversion or
continuation, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Interest Period with respect to a
Eurocurrency Competitive Loan shall in no case be less than one month’s
duration.

SECTION 2.11.             Default Interest. (a)  If all or a portion of the
principal amount of any Loan shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans (whether or not
overdue) shall bear interest at a rate per annum which is equal to the rate that
would otherwise be applicable thereto pursuant to the provisions of Section 2.10
plus 2% and (b) if all or a portion of any LC Disbursement, any interest payable
on

 

NY cbsfive-year_amdt2_Part_002.htm i

 



37

 

any Loan or LC Disbursement or any Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate otherwise applicable to ABR Loans pursuant to Section 2.10(b) plus 2%,
in each case, with respect to clauses (a) and (b) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

SECTION 2.12.             Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Loan (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon each
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, or (ii) the Required Lenders shall have
determined and shall have notified the Administrative Agent that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining Eurocurrency Loans during
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrowers and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by a
Borrower for a Eurocurrency Competitive Loan pursuant to Section 2.3 to be made
after such determination shall be of no force and effect and shall be denied by
the Administrative Agent, (ii) any request by a Borrower for a Eurocurrency
Revolving Credit Loan denominated in Dollars pursuant to Section 2.4 to be made
after such determination shall be deemed to be a request for an ABR Loan, (iii)
any request by a Borrower for a Multi-Currency Revolving Loan to be made after
such determination shall be deemed to be a request for an ABR Loan in an
aggregate principal amount equal to the Dollar equivalent (as determined by the
Foreign Exchange Rate on such date) of the relevant Multi-Currency and (iv) any
request by a Borrower for conversion into or a continuation of a Eurocurrency
Revolving Credit Loan pursuant to Section 2.8 to be made after such
determination shall have no force and effect (in the case of a requested
conversion) or shall be deemed to be a request for a conversion into an ABR Loan
(in the case of a requested continuation); provided, that any request for a
conversion of a Multi-Currency Revolving Loan shall be deemed to be a request
for a conversion into an ABR Loan in an aggregate principal amount equal to the
Dollar equivalent (as determined by the Foreign Exchange Rate on such date) of
the relevant Multi-Currency. Also, in the event of any such determination, the
relevant Borrower shall be entitled, in its sole discretion, if the requested
Competitive Loan has not been made, to cancel its acceptance of the Competitive
Bids or to cancel its Competitive Bid Request relating thereto. Each
determination by the Administrative Agent or the Required Lenders hereunder
shall be conclusive absent manifest error.

SECTION 2.13.             Termination and Reduction of Commitments. (a) Upon at
least three Business Days’ prior irrevocable written or telecopy notice to the
Administrative Agent, CBS may at any time in whole permanently terminate, or
from time to time in part permanently reduce, the Commitments; provided,
however, that (i) each partial reduction of the Commitments shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof and (ii) no such termination or reduction shall be made if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (x) the

 

NY cbsfive-year_amdt2_Part_002.htm i

 

 

 

38

 

Outstanding Revolving Extensions of Credit of any Lender would exceed such
Lender’s Commitment then in effect or (y) the Total Facility Exposure would
exceed the Total Commitment then in effect. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section
2.13(a).

(b)          Except as otherwise provided in Section 2.21, each reduction in the
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments. CBS agrees to pay to the Administrative Agent for
the account of the Lenders, on the date of termination or reduction of the
Commitments, the Facility Fees on the amount of the Commitments so terminated or
reduced accrued through the date of such termination or reduction.

(c)          Upon a decrease, pursuant to Section 2.13(a) or (b), in the
Commitments, CBS may decrease the Total Multi-Currency Sublimit and/or the
Multi-Currency Sublimit with respect to any or all Multi-Currencies, in each
case in a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof. No such termination or reduction shall be made if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (i) the Multi-Currency Sublimit with respect to each
applicable Multi-Currency would be less than the Multi-Currency Revolving Loans
outstanding in such Multi-Currency at such time or (ii) the Total Multi-Currency
Sublimit would be less than the outstanding principal amount of Multi-Currency
Revolving Loans at such time.

SECTION 2.14.            Optional Prepayments of Revolving Credit Loans. The
relevant Borrower may at any time and from time to time prepay the Revolving
Credit Loans, in whole or in part, without premium or penalty, upon giving
irrevocable written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Administrative Agent: (i) before 10:00
a.m., New York City time, three Business Days prior to prepayment, in the case
of Eurocurrency Revolving Credit Loans, and (ii) before 10:00 a.m., New York
City time, one Business Day prior to prepayment, in the case of ABR Revolving
Credit Loans. Such notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Revolving Credit Loans, ABR Revolving
Credit Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. If a Eurocurrency Revolving Credit Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
relevant Borrower shall also pay any amounts owing pursuant to Section 2.16.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Lender thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of ABR Revolving Credit Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $10,000,000 or a whole multiple of $1,000,000
in excess thereof.

SECTION 2.15.         Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision herein, if after the Closing Date any change
in applicable law or regulation (including any change in the reserve percentages
provided for in Regulation D) or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurocurrency Loan or Absolute Rate Loan made by

 

NY cbsfive-year_amdt2_Part_003.htm i

 



39

 

such Lender (other than changes in respect of taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office (or in which it holds any Eurocurrency Loan or Absolute Rate Loan) or by
any political subdivision or taxing authority therein and other than taxes that
would not have been imposed but for the failure of such Lender to comply with
applicable certification, information, documentation or other reporting
requirements), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of or deposits with or for the
account of such Lender, or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or any Eurocurrency Loan or
Absolute Rate Loan made by such Lender, and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
Eurocurrency Loan or Absolute Rate Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) in respect of any Eurocurrency Loan or Absolute Rate Loan by an
amount deemed by such Lender to be material, then the relevant Borrower agrees
to pay to such Lender as provided in paragraph (c) below such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, no Lender shall be entitled
to request compensation under this paragraph with respect to any Competitive
Loan if the change giving rise to such request shall, or in good faith should,
have been taken into account in formulating the Competitive Bid pursuant to
which such Competitive Loan shall have been made.

(b)          If any Lender or any Issuing Lender shall have determined that the
adoption after the Closing Date of any law, rule, regulation or guideline
regarding capital adequacy, or any change in any law, rule, regulation or
guideline regarding capital adequacy or in the interpretation or administration
of any of the foregoing by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or any lending office of such Lender) or Issuing
Lender or any Lender’s or Issuing Lender’s holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement or the Loans made by such Lender or
the LC Exposure of such Lender or Letters of Credit issued by such Issuing
Lender pursuant hereto to a level below that which such Lender or Issuing Lender
or such Lender’s or Issuing Lender’s holding company could have achieved but for
such applicability, adoption, change or compliance (taking into consideration
such Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender or Issuing Lender to be material, then from time to time
the relevant Borrower agrees to pay to such Lender or Issuing Lender as provided
in paragraph (c) below such additional amount or amounts as will compensate such
Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding company
for any such reduction suffered.

(c)          A certificate of each Lender or Issuing Lender setting forth such
amount or amounts as shall be necessary to compensate such Lender or Issuing
Lender as specified in paragraph (a) or (b) above, as the case may be, and the
basis therefor in reasonable detail shall be delivered to the relevant Borrower
and shall be conclusive absent manifest error. The relevant Borrower shall pay
each Lender or Issuing Lender the amount shown as due on any such

 

NY cbsfive-year_amdt2_Part_003.htm i

 



40

 

certificate within 30 days after its receipt of the same. Upon the receipt of
any such certificate, the relevant Borrower shall be entitled, in its sole
discretion, if any requested Loan has not been made, to cancel its acceptance of
the relevant Competitive Bids or to cancel the Competitive Bid Request relating
thereto, subject to Section 2.16.

(d)          Except as provided in this paragraph, failure on the part of any
Lender or Issuing Lender to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to any period shall not constitute a waiver of such Lender’s or
Issuing Lender’s right to demand compensation with respect to any other period.
The protection of this Section 2.15 shall be available to each Lender and
Issuing Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed so long as it shall be
customary for Lenders or Issuing Lenders affected thereby to comply therewith.
No Lender or Issuing Lender shall be entitled to compensation under this Section
2.15 for any costs incurred or reductions suffered with respect to any date
unless it shall have notified the relevant Borrower that it will demand
compensation for such costs or reductions under paragraph (c) above not more
than 90 days after the later of (i) such date and (ii) the date on which it
shall have become aware of such costs or reductions. Notwithstanding any other
provision of this Section 2.15, no Lender or Issuing Lender shall demand
compensation for any increased cost or reduction referred to above if it shall
not at the time be the general policy or practice of such Lender or Issuing
Lender (as the case may be) to demand such compensation in similar circumstances
under comparable provisions of other credit agreements, if any. In the event any
Borrower shall reimburse any Lender or Issuing Lender pursuant to this Section
2.15 for any cost and such Lender or Issuing Lender (as the case may be) shall
subsequently receive a refund in respect thereof, such Lender or Issuing Lender
(as the case may be) shall so notify such Borrower and, upon its request, will
pay to such Borrower the portion of such refund which such Lender or Issuing
Lender (as the case may be) shall determine in good faith to be allocable to the
cost so reimbursed. The covenants contained in this Section 2.15 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

SECTION 2.16.             Indemnity. Each Borrower agrees to indemnify each
Lender against any loss or expense described below which such Lender may sustain
or incur as a consequence of (a) any failure by such Borrower to fulfill on the
date of any borrowing hereunder the applicable conditions set forth in Article
IV, (b) any failure by such Borrower to borrow, continue or convert any Loan
hereunder after irrevocable notice of such borrowing, continuation or conversion
has been given or deemed given or Competitive Bids have been accepted pursuant
to Article II, (c) any payment, prepayment or conversion of a Eurocurrency Loan
or Absolute Rate Loan made to such Borrower required by any other provision of
this Agreement or otherwise made or deemed made, whatever the circumstances may
be that give rise to such payment, prepayment or conversion, or any transfer of
any such Loan pursuant to Section 2.21 or 9.4(b), on a date other than the last
day of the Interest Period applicable thereto, or (d) if any breakage is
incurred, any failure by a Borrower to prepay a Eurocurrency Loan on the date
specified in a notice of prepayment; provided, that any request for
indemnification made by any Lender to any Borrower pursuant hereto shall be
accompanied by such Lender’s calculation of such amount to be indemnified. The
loss or expense for which such Lender shall be indemnified under this Section
2.16 shall be equal to the excess, if any, as reasonably determined by such

 

NY cbsfive-year_amdt2_Part_003.htm i

 



41

 

Lender, of (i) its cost of obtaining the funds for the Loan being paid, prepaid,
converted or not borrowed, continued, prepaid or converted (assumed to be the
Eurocurrency Rate in the case of Eurocurrency Loans) for the period from the
date of such payment, prepayment, conversion or failure to borrow, continue,
prepay or convert to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, continue, prepay or convert, the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid,
converted or not borrowed, continued, prepaid or converted for such period or
Interest Period, as the case may be; provided, however, that such amount shall
not include any loss of a Lender’s margin or spread over its cost of obtaining
funds as described above. A certificate of any Lender setting forth any amount
or amounts which such Lender is entitled to receive pursuant to this Section
2.16 (with calculations in reasonable detail) shall be delivered to the relevant
Borrower and shall be conclusive absent manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

SECTION 2.17.            Pro Rata Treatment; Funding Matters; Evidence of Debt.
(a) Except as required under Section 2.21, each payment or prepayment of
principal of any Revolving Credit Loan, each payment of interest on the
Revolving Credit Loans, each payment of LC Fees, each payment of the Facility
Fees, and each reduction of the Commitments, shall be allocated pro rata among
the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Revolving Credit Loans). Each
Lender agrees that in computing such Lender’s portion of any Loan to be made
hereunder, the Administrative Agent may, in its discretion, round such Lender’s
percentage of such Loan to the next higher or lower whole Dollar amount.

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the relevant borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s portion of a borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such borrowing in accordance with
this Agreement and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the relevant
Borrower agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the relevant Loan and (ii) in the case
of such Lender, the Federal Funds Effective Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such borrowing for the purposes of this Agreement;
provided, that such repayment shall not release such Lender from any liability
it may have to such Borrower for the failure to make such Loan at the time
required herein.

 

NY cbsfive-year_amdt2_Part_003.htm i

 



42

 

 

(c)          The failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(d)          Each Lender may at its option make any Eurocurrency Loan by causing
any domestic or foreign branch or Lender Affiliate of such Lender to make such
Loan; provided, that any exercise of such option shall not affect the obligation
of the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

(e)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by it from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrower with respect to each Loan, the
Type of each Loan and each Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph (e) shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of any Borrower to repay the Loans in accordance with their terms.

(f)           In order to expedite the transactions contemplated by this
Agreement, each Subsidiary Borrower shall be deemed, by its execution and
delivery of a Subsidiary Borrower Request, to have appointed CBS to act as agent
on behalf of such Subsidiary Borrower for the purpose of (i) giving any notices
contemplated to be given by such Subsidiary Borrower pursuant to this Agreement,
including, without limitation, borrowing notices, prepayment notices,
continuation notices, conversion notices, competitive bid requests and
competitive bid acceptances or rejections and (ii) paying on behalf of such
Subsidiary Borrower any Subsidiary Borrower Obligations owing by such Subsidiary
Borrower; provided, that each Subsidiary Borrower shall retain the right, in its
discretion, to directly give any or all of such notices or make any or all of
such payments.

(g)          The Administrative Agent shall promptly notify the Lenders upon
receipt of any Subsidiary Borrower Designation and Subsidiary Borrower Request.
The Administrative Agent shall promptly notify the Swingline Lenders upon
receipt of any designation of a Subsidiary Borrower as a Swingline Borrower.

SECTION 2.18.            Sharing of Setoffs. Except to the extent that this
Agreement provides for payments to be allocated to Revolving Credit Loans,
Swingline Loans or Competitive Loans, as the case may be, each Lender agrees
that if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against any Borrower, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising

 

NY cbsfive-year_amdt2_Part_003.htm i

 



43

 

from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means (other than pursuant to any provision of this Agreement), obtain
payment (voluntary or involuntary) in respect of any category of its Loans or
such Lender’s Revolving Credit Percentage of any LC Disbursement as a result of
which the unpaid principal portion of such Loans or the unpaid portion of such
Lender’s Revolving Credit Percentage of the LC Disbursements shall be
proportionately less than the unpaid principal portion of such Loans or the
unpaid portion of the Revolving Credit Percentage of the LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans or the Revolving Credit
Percentage of the LC Disbursements of such other Lender, so that the aggregate
unpaid principal amount of such Loans and participations in such Loans held by
each Lender or the Revolving Credit Percentage of LC Disbursements and
participations in LC Disbursements held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans or LC
Disbursements then outstanding as the principal amount of such Loans or the
Revolving Credit Percentage of LC Disbursements of each Lender prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all such Loans or LC Disbursements outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, unless the Lender from which such payment
is recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest.
Any Lender holding a participation in a Loan or LC Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
such Borrower or issued a Letter of Credit for the account of such Borrower in
the amount of such participation.

SECTION 2.19.             Payments. (a) Except as otherwise expressly provided
herein, each Borrower shall make each payment (including principal of or
interest on any Loan or any Fees or other amounts) hereunder without setoff or
counterclaim and shall make each such payment not later than 12:00 noon, New
York City time, on the date when due in Dollars to the Administrative Agent at
its offices at JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, in immediately available funds. Notwithstanding the foregoing, each
Borrower shall make each payment with respect to any Loan denominated in any
Foreign Currency (including principal of or interest on any such Loan or other
amounts) hereunder without setoff or counterclaim and shall make each such
payment not later than 12:00 noon, London time, on the date when due in the
relevant Foreign Currency to the Administrative Agent at its offices at J.P.
Morgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ, United
Kingdom, in immediately available funds.

(b)          Whenever any payment (including principal of or interest on any
Loan or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such

 

NY cbsfive-year_amdt2_Part_003.htm i

 



44

 

extension of time shall in such case be included in the computation of interest
or Fees, if applicable.

SECTION 2.20.             Taxes. (a) Any and all payments by each Borrower
hereunder shall be made, in accordance with Section 2.19, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, charges, fees, deductions, charges or withholdings, and all liabilities
with respect thereto imposed by or on behalf of any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (all such
nonexcluded taxes, levies, imposts, duties, charges, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct any Taxes or Other Taxes from or in
respect of any sum payable to any Agent or any Lender hereunder, (i) the sum
payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) such Agent or such Lender shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law.

(b)          The relevant Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)          The relevant Borrower will indemnify each Lender (or Transferee)
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by the applicable jurisdiction on
amounts payable under this Section 2.20) paid by such Lender (or Transferee) or
the Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.

(d)          Whenever any Taxes or Other Taxes are payable by any Borrower,
within 30 days thereafter such Borrower shall send to the Administrative Agent
for its own account or for the account of the relevant Lender, as the case may
be, a certified copy of an official receipt received by such Borrower showing
payment thereof (or other evidence of such payment reasonably satisfactory to
the Administrative Agent).

(e)          Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.20 shall
survive the payment in full of the

 

NY cbsfive-year_amdt2_Part_003.htm i

 



45

 

principal of and interest on all Loans made hereunder and of all other amounts
payable hereunder.

(f)           Each Lender (or Transferee) that is not a “United States Person”
as defined in Section 7701(a)(30) of the Code (such Lender (or Transferee), a
“Non-U.S. Person”) shall deliver to CBS and the Administrative Agent (or, in the
case of a participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service Form
W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Person claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Person,
claiming an exemption with respect to payments of “portfolio interest”, delivers
a Form W-8BEN, an annual certificate representing that such Non-U.S. Person is
not a “bank” for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of CBS and
is not a controlled foreign corporation related to CBS (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Person claiming complete exemption from U.S. federal withholding tax on
all payments by any Borrower under this Agreement. Such forms shall be delivered
by each Non-U.S. Person promptly after it becomes a party to this Agreement (or,
in the case of any participant, promptly after the date such participant
purchases the related participation). In addition, each Non-U.S. Person shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Person. Each Non-U.S. Person shall
promptly notify CBS at any time it determines that it is no longer in a position
to provide any previously delivered certificate to CBS (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). Unless
CBS and the Administrative Agent (or, in the case of a participant, the Lender
from which the related participation shall have been purchased) have received
forms or other documents satisfactory to them indicating that payments hereunder
are not subject to United States withholding tax, the relevant Borrower or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments of interest to or for any Lender (or
Transferee) that is a Non-U.S. Person. Notwithstanding any other provision of
this Section 2.20(f), a Non-U.S. Person shall not be required to deliver any
form pursuant to this Section 2.20(f) that such Non-U.S. Person is not legally
able to deliver by reason of the adoption of any law, rule or regulation, or any
change in any law, rule or regulation or in the interpretation thereof, in each
case occurring after the date such Non-U.S. Person becomes a Lender (or
Transferee).

(g)          A Lender that is entitled to an exemption from or reduction of any
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or under any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender.

 

NY cbsfive-year_amdt2_Part_003.htm i

 



46

 

 

(h)          No Borrower shall be required to pay any additional amounts to any
Agent or Lender pursuant to paragraph (a) above (i) if the obligation to pay
such additional amounts would not have arisen but for a failure by such Agent or
Lender to comply with the provisions of paragraph (f) or (g) above or (ii) in
the case of a Transferee, to the extent such additional amounts exceed the
additional amounts that would have been payable had no transfer or assignment to
such Transferee occurred; provided, however, that each Borrower shall be
required to pay those amounts to any Agent or Lender (or Transferee) that it was
required to pay hereunder prior to the failure of such Agent or Lender (or
Transferee) to comply with the provisions of such paragraph (f) or (g).

SECTION 2.21.           Termination or Assignment of Commitments Under Certain
Circumstances. (a) Any Lender (or Transferee) claiming any additional amounts
payable pursuant to Section 2.15 or Section 2.20 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by any Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole determination of such Lender (or
Transferee), be otherwise disadvantageous to such Lender (or Transferee).

(b)          In the event that (x) any Lender shall have delivered a notice or
certificate pursuant to Section 2.15, (y) any Borrower shall be required to make
additional payments to any Lender under Section 2.20, or (z) any Lender (a
“Non-Consenting Lender”) shall withhold its consent to any amendment described
in clause (i) or (ii) of Section 9.8(b) as to which consents have been obtained
from Lenders having Total Facility Percentages aggregating at least 90%, CBS
shall have the right, at its own expense, upon notice to such Lender (or
Lenders) and the Administrative Agent, (i) to terminate the Commitments of such
Lender (except in the case of clause (z) above) or (ii) to require such Lender
(or, in the case of clause (z) above, each Non-Consenting Lender) to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.4) all its interests, rights and obligations under this
Agreement to one or more other financial institutions acceptable to CBS (unless
an Event of Default has occurred and is continuing) and the Administrative
Agent, which approval in each case shall not be unreasonably withheld, which
shall assume such obligations; provided, that (w) in the case of any replacement
of Non-Consenting Lenders, each assignee shall have consented to the relevant
amendment, (x) no such termination or assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority, (y) the Borrowers or
the assignee (or assignees), as the case may be, shall pay to each affected
Lender in immediately available funds on the date of such termination or
assignment the principal of and interest accrued to the date of payment on the
Loans made by it hereunder and all other amounts accrued for its account or owed
to it hereunder and (z) CBS may not terminate Commitments representing more than
10% of the original aggregate Commitments pursuant to this paragraph (b).

SECTION 2.22.           Currency Equivalents. (a) The Administrative Agent shall
determine the Dollar equivalent of each Competitive Bid Loan in a Foreign
Currency and each Multi-Currency Revolving Loan as of the first day of each
Interest Period applicable thereto and, in the case of any such Interest Period
of more than three months, at three-month intervals after the first day thereof.
The Administrative Agent shall promptly notify the applicable Borrowers

 

NY cbsfive-year_amdt2_Part_003.htm i

 



47

 

and the Lenders of the Dollar equivalent so determined by it. Each such
determination shall be based on the Spot Rate (i) (A) on the date of the related
Competitive Bid Request, for purposes of the initial determination of such
Competitive Bid Loan, and (B) on the date of the related Revolving Credit
Borrowing Request, for purposes of the initial determination of such
Multi-Currency Revolving Loan, and (ii) on the fourth Business Day prior to the
date on which such Dollar equivalent is to be determined, for purposes of
subsequent determinations.

(b)          The Administrative Agent shall determine the Dollar equivalent of
the Aggregate LC Exposure related to each Letter of Credit issued in a Foreign
Currency as of the date of the issuance thereof, at three-month intervals after
the date of issuance thereof and as of the date of each drawing thereunder. Each
such determination shall be based on the Spot Rate (i) on the date of the
related notice of any proposed issuance of a Letter of Credit pursuant to
Section 2.7(c), in the case of the initial determination of such Letter of
Credit, (ii) on the second Business Day prior to the date as of which such
Dollar equivalent is to be determined, in the case of any subsequent
determination with respect to an outstanding Letter of Credit and (iii) on the
second Business Day prior to the related drawing thereunder, in the case of any
determination as to a drawing thereunder.

(c)          If after giving effect to any such determination of a Dollar
equivalent with respect to Competitive Bid Loans or Letters of Credit, the
Dollar equivalent thereof exceeds $150,000,000, CBS shall, or shall cause the
applicable Subsidiary Borrowers to, within five Business Days, (i) in the case
of an excess with respect to Competitive Bid Loans, prepay outstanding
Competitive Bid Loans in Foreign Currencies to eliminate such excess, (ii) in
the case of an excess with respect to Letters of Credit, cause to be reduced
(or, at the relevant Borrower’s option, cash collateralize) outstanding Letters
of Credit in Foreign Currencies to eliminate such excess, or (iii) in each case,
take such other action to the extent necessary to eliminate any such excess. If
after giving effect to any such determination of a Dollar equivalent with
respect to Multi-Currency Revolving Loans, the Dollar equivalent thereof exceeds
(A) the Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days, prepay outstanding Multi-Currency Revolving Loans so that
the Specified Currency Availability for each currency is greater than or equal
to zero and so that the Total Specified Currency Availability is greater than or
equal to zero or take such other action to the extent necessary to eliminate any
such excess.

(d)          Notwithstanding the foregoing, if at any time (i) the Commitment
Utilization Percentage (calculated without giving effect to clauses (a)(ii) and
(b)(ii) contained in the definition thereof in Section 1.1) is greater than
110%, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days prepay outstanding Competitive Bid Loans in Foreign
Currencies, prepay outstanding Multi-Currency Revolving Loans, cause to be
reduced (or, at the relevant Borrower's option, cash collateralize) outstanding
Letters of Credit in Foreign Currencies or take such other action to the extent
necessary to eliminate any such excess, or (ii) the Dollar equivalent of the
outstanding Multi-Currency Revolving Loans is greater than 110% of (A) the
Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, CBS shall, or shall cause the relevant Subsidiary Borrowers to, within
five Business Days, prepay outstanding Multi-Currency Revolving Loans so that
the Specified Currency Availability for

 

NY cbsfive-year_amdt2_Part_003.htm i

 



48

 

each currency is greater than or equal to zero and so that the Total Specified
Currency Availability is greater than or equal to zero or take such other action
to the extent necessary to eliminate any such excess.

(e)          If any prepayment of a Competitive Bid Loan or a Multi-Currency
Revolving Loan occurs pursuant to this Section 2.22 on a day which is not the
last day of the then current Interest Period with respect thereto, CBS shall, or
shall cause the applicable Subsidiary Borrowers to, pay to the Lenders such
amounts, if any, as may be required pursuant to Section 2.16.

SECTION 2.23.             Judgment Currency. If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s London office on any Business Day preceding that on which
the final judgment is given. The obligations of each Borrower in respect of any
sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent, as the case may be, of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent, as the
case may be, may in accordance with normal banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
applicable Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (i) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (ii) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender as compared to such Lender’s Total Facility Percentage, such Lender or
the Administrative Agent, as the case may be, agrees to remit such excess to the
applicable Borrower.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

CBS hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

SECTION 3.1. Corporate Existence. Each of CBS and each Material Subsidiary: (a)
is a corporation, partnership or other entity duly organized and validly
existing under the laws of the jurisdiction of its organization; (b) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own its assets and

 

NY cbsfive-year_amdt2_Part_003.htm i

 



49

 

carry on its business as now being conducted, except where the failure to have
any of the foregoing would not result in a Material Adverse Effect; and (c) is
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would result in a Material Adverse Effect.

SECTION 3.2. Financial Condition. The consolidated balance sheet of CBS and its
Consolidated Subsidiaries as at December 31, 2004, and the related consolidated
statements of income and cash flows of CBS and its Consolidated Subsidiaries for
the fiscal year ended on such date, with the opinion thereon of
PricewaterhouseCoopers LLC, heretofore furnished to each of the Lenders (or set
forth in CBS’s Annual Report on Form 10-K for such fiscal year filed with the
SEC and made available to the Lenders through access to a web site, including,
without limitation, www.sec.gov), fairly present the consolidated financial
condition of CBS and its Consolidated Subsidiaries as at such date and the
consolidated results of their operations for the fiscal year ended on such date
in accordance with GAAP. The unaudited consolidated balance sheet of CBS and its
Consolidated Subsidiaries as at September 30, 2005, and the related unaudited
consolidated statements of income and cash flows of CBS and its Consolidated
Subsidiaries for the nine-month period then ended, heretofore furnished to each
of the Lenders (or set forth in CBS’s Quarterly Report on Form 10-K for the
fiscal quarter ended September 30, 2005 filed with the SEC and made available to
the Lenders through access to a web site, including, without limitation,
www.sec.gov), fairly present (subject to normal year-end audit adjustments) the
consolidated financial condition of CBS and its Consolidated Subsidiaries as at
such date and the consolidated results of their operations for the nine-month
period ended on such date in accordance with GAAP. Neither CBS nor any of its
Material Subsidiaries had on September 30, 2005 any known material contingent
liability, except as referred to or reflected or provided for in the Exchange
Act Report or in such balance sheets (or the notes thereto) as at such date.

SECTION 3.3. Litigation. Except as disclosed to the Lenders in the Exchange Act
Report filed prior to the Closing Date or otherwise disclosed in writing to the
Lenders prior to the Closing Date, there are no legal or arbitral proceedings,
or any proceedings by or before any Governmental Authority, pending or (to the
knowledge of CBS) threatened against CBS or any of its Material Subsidiaries
which have resulted in a Material Adverse Effect (it being agreed that any legal
or arbitral proceedings which have been disclosed in the Exchange Act Report,
whether threatened, pending, resulting in a judgment or otherwise, prior to the
time a final judgment for the payment of money shall have been recorded against
CBS or any Material Subsidiary by any Governmental Authority having
jurisdiction, and the judgment is non-appealable (or the time for appeal has
expired) and all stays of execution have expired or been lifted shall not, in
and of itself, be deemed to result in a Material Adverse Effect). The “Exchange
Act Report” shall mean, collectively, (a) the Annual Report of CBS on Form 10-K
for the year ended December 31, 2004 and Quarterly Reports on Form 10-Q and
Reports on Form 8-K of CBS filed with or furnished to the SEC subsequent to
December 31, 2004, but on or before November 21, 2005, in each case, as amended
or supplemented on or before November 21, 2005, and (b) the Form S-4.

SECTION 3.4. No Breach, etc. None of the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the

 

NY cbsfive-year_amdt2_Part_003.htm i

 



50

 

charter or By-laws (or other equivalent organizational documents) of any
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any material agreement or instrument to
which CBS or any of its Material Subsidiaries is a party or by which any of them
is bound or to which any of them is subject, or constitute a default under any
such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of CBS or any of its Material
Subsidiaries pursuant to the terms of any such agreement or instrument. Neither
CBS nor any of its Material Subsidiaries is in default under or with respect to
any of its material contractual obligations in any respect that would have a
Material Adverse Effect.

SECTION 3.5. Corporate Action. Each Borrower has all necessary corporate power
and authority to execute, deliver and perform its obligations under this
Agreement; the execution and delivery by each Borrower of this Agreement (or, in
the case of each Subsidiary Borrower, the relevant Subsidiary Borrower Request),
and the performance by each Borrower of this Agreement, have been duly
authorized by all necessary corporate action on such Borrower’s part; this
Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request) has been duly and validly executed and delivered by each
Borrower; and this Agreement constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.6. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by each Borrower of this Agreement or for the
validity or enforceability hereof.

SECTION 3.7. ERISA. CBS and, to the best of its knowledge, its ERISA Affiliates
have fulfilled their respective obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan and are in compliance in all
material respects with the currently applicable provisions of ERISA and the Code
except where any failure or non-compliance would not result in a Material
Adverse Effect.

SECTION 3.8. Taxes. CBS and its Material Subsidiaries, to the knowledge of CBS,
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by or in respect of them and have
paid or caused to be paid all taxes shown as due on such returns or pursuant to
any assessment received by CBS or any of its Material Subsidiaries, except those
being contested and reserved against in accordance with Section 5.2.

SECTION 3.9. Investment Company Act. No Borrower is an “investment company”, or
a company “controlled” by an “investment company”, subject to regulation under
the Investment Company Act of 1940, as amended.

SECTION 3.10.            Environmental. Except as in the aggregate would not
have a Material Adverse Effect, neither CBS nor any of its Subsidiaries has
received any notice of

 

NY cbsfive-year_amdt2_Part_003.htm i

 



51

 

violation, alleged violation, non-compliance or liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of its or its Subsidiaries’ Properties or business, nor does CBS have any
knowledge that any notice will be received or is being threatened.

SECTION 3.11.             Material Subsidiaries. The list of Subsidiaries set
forth in the most recently issued Form 10-K of CBS is complete and correct in
all material respects with respect to Material Subsidiaries as of the date of
the issuance of such Form 10-K.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

SECTION 4.1. Effectiveness. The effectiveness of this Agreement is subject to
the satisfaction of the following conditions:

(a)          Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of CBS and Viacom
International.

(b)          Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, substantially in the form of Exhibit E, of CBS and Viacom
International, dated the Effective Date, with appropriate insertions and
attachments.

(c)          Opinion of Counsel. The Administrative Agent shall have received an
opinion of the general counsel of CBS and Viacom International, dated the
Effective Date, in form and substance satisfactory to the Administrative Agent
and customary for transactions of this type.

SECTION 4.2. Initial Loans to Subsidiary Borrowers. The obligation of each
Lender to make its initial Loan to a particular Subsidiary Borrower, if
designated as such on or after the Effective Date, is subject to the
satisfaction of the conditions that (a) CBS shall have delivered to the
Administrative Agent a Subsidiary Borrower Designation for such Subsidiary
Borrower no less than five (5) Business Days prior to the effective date of such
designation and (b) such Subsidiary Borrower shall have furnished to the
Administrative Agent (i) a Subsidiary Borrower Request, (ii) a Closing
Certificate of such Subsidiary Borrower, with appropriate insertions and
attachments, (iii) one or more executed legal opinions with respect to such
Subsidiary Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, and (iv) such reasonable documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent reasonably requested by the
Administrative Agent or any Lender. CBS may from time to time deliver a
subsequent Subsidiary Borrower Designation with respect to any Subsidiary
Borrower, countersigned by such Subsidiary Borrower, for the purpose of
terminating such Subsidiary Borrower’s designation as such, so long as, on the
effective date of such termination, all Subsidiary Borrower Obligations in
respect of such Subsidiary Borrower shall have been paid in full. In addition,
if on any date a Subsidiary Borrower shall cease to be a Subsidiary, all
Subsidiary Borrower Obligations in respect of such

 

NY cbsfive-year_amdt2_Part_003.htm i

 



52

 

Subsidiary Borrower shall automatically become due and payable on such date and
no further Loans may be borrowed by such Subsidiary Borrower hereunder.

SECTION 4.3. All Credit Events. The obligation of each Lender to make each Loan,
and the obligation of each Issuing Lender to issue each Letter of Credit, are
subject to the satisfaction of the following conditions:

(a)          The Administrative Agent shall have received a request for, or
notice of, such Credit Event if and as required by Section 2.3, 2.4, 2.6 or 2.7,
as applicable;

(b)          Each of the representations and warranties made by CBS and, in the
case of a borrowing by a Subsidiary Borrower, by such Subsidiary Borrower, in
Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

(c)          At the time of and immediately after giving effect to such Credit
Event no Default or Event of Default shall have occurred and be continuing; and

(d)          After giving effect to such Credit Event, (i) with respect to
Revolving Credit Loans, (A) the Outstanding Revolving Extensions of Credit of
each Lender shall not exceed such Lender’s Commitment then in effect and (B) the
Total Facility Exposure shall not exceed the Total Commitment then in effect,
and (ii) with respect to Multi-Currency Revolving Loans, (A) the outstanding
Multi-Currency Revolving Loans in a particular Multi-Currency shall not exceed
the Multi-Currency Sublimit for such currency and (B) the aggregate outstanding
Multi-Currency Revolving Loans shall not exceed the Total Multi-Currency
Sublimit.

Each Credit Event shall be deemed to constitute a representation and warranty by
CBS on the date of such Credit Event as to the matters specified in paragraphs
(b) and (c) of this Section 4.3.

ARTICLE V

COVENANTS

CBS covenants and agrees with each Lender that, as long as the Commitments shall
be in effect or the principal of or interest on any Loan shall be unpaid, or
there shall be any Aggregate LC Exposure, unless the Required Lenders shall
otherwise consent in writing:

 

SECTION 5.1.

Financial Statements. CBS shall deliver to each of the Lenders:

(a)          within 60 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of CBS, consolidated statements of income and
cash flows of CBS and its Consolidated Subsidiaries for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated

 

NY cbsfive-year_amdt2_Part_003.htm i

 



53

 

figures for the corresponding period in the preceding fiscal year, accompanied
by a certificate of a Financial Officer of CBS which certificate shall state
that such financial statements fairly present the consolidated financial
condition and results of operations of CBS and its Consolidated Subsidiaries in
accordance with GAAP as at the end of, and for, such period, subject to normal
year-end audit adjustments; provided, that the requirement herein for the
furnishing of such quarterly financial statements may be fulfilled by providing
to the Lenders the report of CBS to the SEC on Form 10-Q for the applicable
quarterly period, accompanied by the officer’s certificate described in the last
sentence of this Section 5.1;

(b)          within 120 days after the end of each fiscal year of CBS,
consolidated statements of income and cash flows of CBS and its Consolidated
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
opinion thereon (unqualified as to the scope of the audit) of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements fairly present the
consolidated financial condition and results of operations of CBS and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year; provided,
that the requirement herein for the furnishing of annual financial statements
may be fulfilled by providing to the Lenders the report of CBS to the SEC on
Form 10-K for the applicable fiscal year;

(c)          promptly upon their becoming publicly available, copies of all
registration statements and regular periodic reports (including without
limitation any and all reports on Form 8-K), if any, which CBS or any of its
Subsidiaries shall have filed with the SEC or any national securities exchange;

(d)          promptly upon the mailing thereof to the shareholders of CBS
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e)          within 30 days after a Responsible Officer of CBS knows or has
reason to believe that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan have occurred or exist which would
reasonably be expected to result in a Material Adverse Effect, a statement
signed by a senior financial officer of CBS setting forth details respecting
such event or condition and the action, if any, which CBS or its ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by CBS or an ERISA Affiliate with
respect to such event or condition):

(i)           any reportable event, as defined in Section 4043(b) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA shall be a reportable event regardless of the issuance of
any waiver in accordance with Section 412(d) of the Code;

 

NY cbsfive-year_amdt2_Part_003.htm i

 



54

 

 

(ii)          the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan;

(iii)        the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by CBS or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(iv)         the complete or partial withdrawal by CBS or any ERISA Affiliate
under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by
CBS or any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

(v)          the institution of a proceeding by a fiduciary of any Multiemployer
Plan against CBS or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and

(vi)         a failure to make a required installment or other payment with
respect to a Plan (within the meaning of Section 412(n) of the Code), in which
case the notice required hereunder shall be provided within 10 days after the
due date for filing notice of such failure with PBGC;

(f)           promptly after a Responsible Officer of CBS knows or has reason to
believe that any Default or Event of Default has occurred, a notice of such
Default or Event of Default describing it in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that CBS has taken and proposes to take with respect thereto;

(g)          promptly after a Responsible Officer of CBS knows that any change
has occurred in CBS’s Debt Rating by either Rating Agency, a notice describing
such change; and

(h)          promptly from time to time such other information regarding the
financial condition, operations or business of CBS or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender through the
Administrative Agent may reasonably request.

CBS will furnish to the Administrative Agent and each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate (which may be a copy in the case of each Lender) of a
Financial Officer of CBS (a “Compliance Certificate”) (i) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing it in reasonable
detail and describing the action that CBS has taken and proposes to take with
respect thereto), and (ii) setting forth in reasonable detail the computations
(including any pro forma calculations as described in Section 1.2(c)) necessary
to determine whether CBS is in compliance with the Financial Covenant as of the
end of the respective quarterly fiscal period or fiscal year. Each Lender hereby
agrees that CBS may, in its discretion, provide any notice, report or other
information to be provided

 

NY cbsfive-year_amdt2_Part_003.htm i

 



55

 

pursuant to this Section 5.1 to such Lender by (i) electronic mail to the
electronic mail address provided by such Lender and/or (ii) through access to a
web site, including, without limitation, www.sec.gov.

SECTION 5.2. Corporate Existence, Etc. CBS will, and will cause each of its
Material Subsidiaries to, preserve and maintain its legal existence and all of
its material rights, privileges and franchises (provided that (a) nothing in
this Section 5.2 shall prohibit any transaction expressly permitted under
Section 5.4, (b) the corporate existence of any Subsidiary (other than a
Subsidiary Borrower or Viacom International) may be terminated if, in the good
faith judgment of the board of directors or the chief financial officer of CBS,
such termination is in the best interests of CBS and such termination would not
have a Material Adverse Effect, and (c)CBS or such Material Subsidiary shall not
be required to preserve or maintain any such right, privilege or franchise if
the board of directors of CBS or such Material Subsidiary, as the case may be,
shall determine that the preservation or maintenance thereof is no longer
desirable in the conduct of the business of CBS or such Material Subsidiary, as
the case may be); comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, all Environmental Laws) and with all contractual obligations if
failure to comply with such requirements or obligations would reasonably be
expected to result in a Material Adverse Effect; pay and discharge all material
taxes, assessments, governmental charges, levies or other obligations of
whatever nature imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge, levy or other obligation the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; maintain all its Property used or useful
in its business in good working order and condition, ordinary wear and tear
excepted, all as in the judgment of CBS or such Material Subsidiary may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times (provided that CBS or such
Material Subsidiary shall not be required to maintain any such Property if the
failure to maintain any such Property is, in the judgment of CBS or such
Material Subsidiary, desirable in the conduct of the business of CBS or such
Material Subsidiary); keep proper books of records and accounts in which entries
that are full, true and correct in all material respects shall be made in
conformity with GAAP; and permit representatives of any Lender, during normal
business hours upon reasonable advance notice, to inspect any of its books and
records and to discuss its business and affairs with its Financial Officers or
their designees, all to the extent reasonably requested by such Lender.

SECTION 5.3. Insurance. CBS will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business and similarly situated against loss or damage of the kinds and
in the amounts consistent with prudent business practice and carry such other
insurance as is consistent with prudent business practice (it being understood
that self-insurance shall be permitted to the extent consistent with prudent
business practice).

SECTION 5.4. Prohibition of Fundamental Changes. CBS will not, and will not
permit any of its Material Subsidiaries to, (i) enter into any transaction of
merger, consolidation, liquidation or dissolution or (ii) Dispose of, in one
transaction or a series of related transactions, all or a substantial part of
the consolidated assets of CBS and its Subsidiaries taken as a whole, whether
now owned or hereafter acquired (excluding (x) financings by way of sales of

 

NY cbsfive-year_amdt2_Part_003.htm i

 



56

 

receivables or inventory, (y) inventory or other Property Disposed of in the
ordinary course of business and (z) obsolete or worn-out Property, tools or
equipments no longer used or useful in its business). Notwithstanding the
foregoing provisions of this Section 5.4:

 

(a)

CBS may consummate the Viacom Separation Event;

(b)          any Subsidiary of CBS may be merged or consolidated with or into:
(i) CBS if CBS shall be the continuing or surviving corporation or (ii) any
other such Subsidiary; provided, that (x) if any such transaction shall be
between a Subsidiary and a Wholly Owned Subsidiary, such Wholly Owned Subsidiary
shall be the continuing or surviving corporation and (y) if any such transaction
shall be between a Subsidiary and a Subsidiary Borrower, the continuing or
surviving corporation shall be a Subsidiary Borrower;

(c)          any Subsidiary of CBS may distribute, dividend or Dispose of any of
or all its Property (upon voluntary liquidation or otherwise) to CBS or a Wholly
Owned Subsidiary of CBS (including, without limitation, the payment by New
Viacom Corp. of the Special Dividend to CBS in contemplation of the Viacom
Separation Event);

(d)          CBS may merge or consolidate with or into any other Person
(including, without limitation, Viacom International) if (i) either (x) CBS is
the continuing or surviving corporation or (y) the corporation formed by such
consolidation or into which CBS is merged shall be a corporation organized under
the laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume the obligations of CBS hereunder pursuant to
a written agreement and shall have delivered to the Administrative Agent such
agreement and a certificate of a Responsible Officer and an opinion of counsel
to the effect that such merger or consolidation complies with this Section
5.4(d), and (ii) after giving effect thereto and to any repayment of Loans to be
made upon consummation thereof (it being expressly understood that no repayment
of Loans is required solely by virtue thereof), no Default or Event of Default
shall have occurred and be continuing;

(e)          any Subsidiary of CBS may merge or consolidate with or into any
other Person if, after giving effect thereto and to any repayment of Loans to be
made upon the consummation thereof (it being expressly understood that, except
as otherwise expressly provided in Section 4.2 with respect to Subsidiary
Borrowers, no repayment of Loans is required solely by virtue thereof), no
Default or Event of Default shall have occurred and be continuing; and

(f)           CBS or any Subsidiary of CBS may Dispose of its Property if, after
giving effect thereto and to any repayment of Loans to be made upon the
consummation thereof (it being expressly understood that, except as otherwise
expressly provided in Section 4.2 with respect to Subsidiary Borrowers, no
repayment of Loans is required solely by virtue thereof), no Default or Event of
Default shall have occurred and be continuing.

SECTION 5.5. Limitation on Liens. CBS shall not, directly or indirectly, create
or suffer to exist, or permit any of its Subsidiaries to create or suffer to
exist, any Lien upon or with respect to any of its Properties, whether now owned
or hereafter acquired, or assign, or permit

 

NY cbsfive-year_amdt2_Part_003.htm i

 



57

 

any of its Subsidiaries to assign, any right to receive income, in each case to
secure or provide for the payment of any Indebtedness of any Person, except:

(a)          purchase money Liens or purchase money security interests upon or
in any Property acquired or held by CBS or any Subsidiary of CBS in the ordinary
course of business to secure the purchase price of such Property or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such Property;

(b)          Liens existing on Property at the time of its acquisition (other
than any such Lien created in contemplation of such acquisition);

(c)          Liens on Property of Persons which become or became Subsidiaries
securing Indebtedness existing, with respect to any such Person, on the date
such Person becomes or became a Subsidiary (other than any such Lien created in
contemplation of such Person becoming a Subsidiary);

(d)          Liens securing Indebtedness incurred by CBS or any Subsidiary of
CBS; provided, however, that the aggregate principal amount of Indebtedness
referred to in this clause (d) secured by Liens shall not exceed $30,000,000 at
any time outstanding; and

(e)          any Lien securing the renewal, extension or refunding of any
Indebtedness secured by any Lien permitted by clause (a), (b), (c) or (d) above
that does not extend to Indebtedness other than that which is being renewed,
extended or refunded.

SECTION 5.6. Limitation on Subsidiary Indebtedness. CBS will not permit any of
its Subsidiaries to create, incur, assume or suffer to exist any Indebtedness
(which includes, for the purposes of this Section 5.6, any preferred stock),
except:

(a)          Indebtedness of any Person which is acquired by CBS or any of its
Subsidiaries after the Effective Date, which Indebtedness was outstanding prior
to the date of acquisition of such Person and was not created in anticipation
thereof;

(b)          any Indebtedness owing by CBS or any of its Subsidiaries to CBS or
any of its Subsidiaries (including any intercompany Indebtedness created by the
declaration of any dividend (including a note payable dividend) by any
Subsidiary to CBS or any of its other Subsidiaries);

(c)          Indebtedness (including backed-up commercial paper) of any
Subsidiary Borrower or Viacom International under this Agreement;

(d)          Indebtedness (including backed-up commercial paper) existing at any
time under the CBS Credit Agreements;

(e)          Indebtedness outstanding on the Closing Date, with such
Indebtedness outstanding as of September 30, 2005 being set forth on Schedule
5.6;

 

NY cbsfive-year_amdt2_Part_003.htm i

 



58

 

 

(f)           any replacement, renewal, refinancing or extension of any
Indebtedness permitted by Section 5.6(a) through (d) or set forth on Schedule
5.6 that does not exceed the aggregate principal amount (plus associated fees
and expenses) of the Indebtedness being replaced, renewed, refinanced or
extended (except that accrued and unpaid interest may be part of any
refinancing); and

(g)          Indebtedness incurred after the Closing Date; provided, that after
giving effect thereto the aggregate principal amount of Indebtedness incurred
pursuant to this paragraph (g) that is outstanding on such date (it being
understood that, for the purposes of this paragraph (g), the term “Indebtedness”
does not include Indebtedness excepted by any of clauses (a) through (f)
inclusive) does not exceed the greater of (i) an aggregate principal amount in
excess of 5% of Consolidated Tangible Assets (measured by reference to the then
latest financial statements delivered pursuant to Section 5.1(a) or (b), as
applicable) and (ii) $800,000,000 at any time.

SECTION 5.7. Consolidated Coverage Ratio. CBS will not permit the Consolidated
Coverage Ratio for any period of four consecutive fiscal quarters to be less
than 3.00 to 1.00.

SECTION 5.8. Use of Proceeds. On and after the Effective Date, each Borrower
will use the proceeds of the Loans and will use the Letters of Credit hereunder
solely for general corporate purposes, including, without limitation,
acquisitions and commercial paper backup (in each case in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulation U and the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations thereunder); provided,
that neither any Agent nor any Lender shall have any responsibility as to the
use of any of such proceeds.

SECTION 5.9. Transactions with Affiliates. Excepting transactions directly or
indirectly entered into pursuant to any agreement entered into prior to the
Closing Date, or transactions contemplated by any agreement directly or
indirectly entered into prior to the Closing Date, CBS will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly enter into
any material transaction with any Affiliate of CBS except on terms at least as
favorable to CBS or such Subsidiary as it could obtain on an arm’s-length basis.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”);

(a)          (i) any Borrower shall default in the payment when due of any
principal of any Loan or (ii) any Borrower shall default in the payment when due
of any interest on any Loan, any reimbursement obligation in respect of any LC
Disbursement, any Fee or any other amount payable by it hereunder and, in the
case of this clause (ii), such default shall continue unremedied for a period of
five Business Days;

(b)          any representation, warranty or certification made or deemed made
herein (or in any modification or supplement hereto) by any Borrower, or any
certificate furnished to any

 

NY cbsfive-year_amdt2_Part_003.htm i

 



59

 

Lender or the Administrative Agent pursuant to the provisions hereof, shall
prove to have been false or misleading in any material respect as of the time
made, deemed made or furnished;

(c)          (i) CBS shall default in the performance of any of its obligations
under Sections 5.7 or 5.8, (ii) CBS shall default in the performance of any of
its obligations under Section 5.4 and, in the case of this clause (ii), such
default shall continue unremedied for a period of 5 days after notice thereof to
CBS by the Administrative Agent or the Required Lenders (through the
Administrative Agent), or (iii) CBS shall default in the performance of any of
its other obligations under this Agreement and, in the case of this clause
(iii), such default shall continue unremedied for a period of 15 days after
notice thereof to CBS by the Administrative Agent or the Required Lenders
(through the Administrative Agent);

(d)          CBS or any of its Subsidiaries shall (i) fail to pay at final
maturity any Indebtedness in an aggregate amount in excess of $250,000,000, or
(ii) fail to make any payment (whether of principal, interest or otherwise),
regardless of amount, due in respect of, or fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing, any such Indebtedness, in excess of $250,000,000 if the
effect of any failure referred to in this clause (ii) has caused such
Indebtedness to become due prior to its stated maturity (it being agreed that
for purposes of this paragraph (d) only, the term “Indebtedness” shall include
obligations under any interest rate protection agreement, foreign currency
exchange agreement or other interest or exchange rate hedging agreement and that
the amount of any Person’s obligations under any such agreement shall be the net
amount that such Person could be required to pay as a result of a termination
thereof by reason of a default thereunder);

(e)          CBS or any of its Material Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as such debts become due;

(f)           CBS or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
trustee or liquidator of itself or of all or a substantial part of its Property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Bankruptcy Code (as now or hereafter in effect), (iv)
file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

(g)          a proceeding or a case shall be commenced, without the application
or consent of CBS or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of CBS or
such Material Subsidiary or of all or any substantial part of its assets or
(iii) similar relief in respect of CBS or such Material Subsidiary under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the

 

NY cbsfive-year_amdt2_Part_003.htm i

 



60

 

foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against CBS or such Material Subsidiary
shall be entered in an involuntary case under the Bankruptcy Code;

(h)          subject to Schedule VI(h), a final judgment or judgments for the
payment of money in excess of $250,000,000 in the aggregate shall be rendered by
one or more courts, administrative tribunals or other bodies having jurisdiction
against CBS and/or any of its Material Subsidiaries and the same shall not be
paid or discharged (or provision shall not be made for such discharge), or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and CBS or the relevant Material Subsidiary shall not, within said
period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

(i)           an event or condition specified in Section 5.1(e) shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, CBS or
any ERISA Affiliate shall incur or shall be reasonably likely to incur a
liability to a Plan, a Multiemployer Plan or PBGC (or any combination of the
foregoing) which would constitute a Material Adverse Effect; or

(j)           the guarantee (i) by CBS contained in Section 8.1 shall cease, for
any reason, to be in full force and effect or CBS shall so assert or (ii) by
Viacom International contained in Section 8.2 shall cease, for any reason except
pursuant to Section 8.2(g), to be in full force and effect or Viacom
International shall so assert;

then and in every such event (other than an event with respect to CBS described
in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to CBS, take any or all of the following
actions, at the same or different times: (I) terminate forthwith the
Commitments, (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding, and (III)
require that CBS deposit cash with the Administrative Agent, in an amount equal
to the Aggregate LC Exposure, as collateral security for the repayment of any
future LC Disbursements; and in any event with respect to any Borrower described
in paragraph (f) or (g) above, (A) if such Borrower is CBS, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder, shall automatically become due
and payable and CBS shall be required to deposit cash with the Administrative
Agent, in an amount equal to the Aggregate LC Exposure, as collateral security
for the repayment of any future drawings under the Letters of Credit and (B) if
such Borrower is a Subsidiary Borrower, the principal of the Loans made to such
Subsidiary Borrower then outstanding, together with accrued interest thereon and
all other liabilities of such Subsidiary Borrower accrued hereunder, shall
automatically become due and

 

NY cbsfive-year_amdt2_Part_003.htm i

 



61

 

payable and such Subsidiary Borrower shall be required to deposit cash with the
Administrative Agent, in an amount equal to the outstanding Letters of Credit
issued to such Subsidiary Borrower, as collateral security for the repayment of
any future drawings under the Letters of Credit, in each case without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein to the
contrary notwithstanding.

ARTICLE VII

THE AGENTS

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders. Each of the
Lenders and the Issuing Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and Issuing Lenders all payments of principal
of and interest on the Loans and the LC Disbursements and all other amounts due
to the Lenders and the Issuing Lenders hereunder, and promptly to distribute to
each Lender and Issuing Lender its proper share of each payment so received; (b)
to give notice on behalf of each of the Lenders to the Borrowers of any Event of
Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender and Issuing Lender copies of all notices, financial
statements and other materials delivered by any Borrower pursuant to this
Agreement as received by the Administrative Agent.

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or
other instruments or agreements. None of the Agents, the Borrowers or Viacom
International shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, and no provision in the Loan Documents and no course of dealing
between the parties hereto shall be deemed to create any fiduciary duty owing to
any Agent, any Lender, any Borrower, Viacom International or any other
Subsidiary, or any of their respective Affiliates, by any party hereto. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders (or, when expressly required hereby, all the Lenders) and,
except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all the Lenders and the
Issuing Lenders. The Administrative Agent shall, in the absence of knowledge to
the contrary, be entitled to rely on any instrument or document believed by it
in good faith to be

 

NY cbsfive-year_amdt2_Part_003.htm i

 



62

 

genuine and correct and to have been signed or sent by the proper Person or
Persons. Neither the Agents nor any of their directors, officers, employees or
agents shall have any responsibility to any Borrower on account of the failure
of or delay in performance or breach by any Lender or Issuing Lender of any of
its obligations hereunder or to any Lender or Issuing Lender on account of the
failure of or delay in performance or breach by any other Agent, any other
Lender or Issuing Lender or any Borrower of any of their respective obligations
hereunder or in connection herewith. The Administrative Agent may execute any
and all duties hereunder by or through agents or employees and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

The Lenders and the Issuing Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint from the Lenders a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint from the Lenders a successor
Administrative Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000 or an affiliate
of any such bank, which successor shall be acceptable to CBS (such acceptance
not to be unreasonably withheld). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

With respect to the Loans made by them and their LC Exposure hereunder, the
Agents in their individual capacity and not as Agents shall have the same rights
and powers as any other Lender and may exercise the same as though they were not
Agents, and the Agents and their affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrowers or any of
their respective Subsidiaries or any Affiliate thereof as if they were not
Agents.

Each Lender and Issuing Lender agrees (i) to reimburse the Administrative Agent
in the amount of its pro rata share (based on its Total Facility Percentage or,
after the date on which the Loans shall have been paid in full, based on its
Total Facility Percentage immediately prior to such date) of any reasonable,
out-of-pocket expenses incurred for the benefit of the Lenders or the Issuing
Lenders by the Administrative Agent, including reasonable counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders or

 

NY cbsfive-year_amdt2_Part_003.htm i

 



63

 

the Issuing Lenders, which shall not have been reimbursed by or on behalf of any
Borrower and (ii) to indemnify and hold harmless the Administrative Agent and
any of its directors, officers, employees or agents, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
it under this Agreement, to the extent the same shall not have been reimbursed
by or on behalf of CBS; provided, that no Lender or Issuing Lender shall be
liable to the Administrative Agent or any such director, officer, employee or
agent for any portion of such liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Administrative Agent or
any of its directors, officers, employees or agents.

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or Issuing Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

Neither the Co-Documentation Agents, the Syndication Agent, the Joint Lead
Arrangers, the Sole Bookrunner nor any managing agent shall have any duties or
responsibilities hereunder in its capacity as such.

ARTICLE VIII

GUARANTEES

SECTION 8.1. CBS Guarantee. (a) Guarantee. In order to induce the Administrative
Agent and the Lenders to become bound by this Agreement and to make the Loans
hereunder to the Subsidiary Borrowers, and in consideration thereof, CBS hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to the Administrative Agent, for the ratable benefit of the Lenders, the
prompt and complete payment and performance by each Subsidiary Borrower when due
(whether at stated maturity, by acceleration or otherwise) of the Subsidiary
Borrower Obligations, and CBS further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.1(a). The guarantee
contained in this Section 8.1(a), subject to Section 8.1(e), shall remain in
full force and effect until the Subsidiary Borrower Obligations are paid in full
and the Commitments are terminated, notwithstanding that from time to time prior
thereto any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations. CBS agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section 8.1, it will notify the Administrative Agent
and such Lender in writing that such payment is made under the guarantee
contained in this Section 8.1 for such

 

NY cbsfive-year_amdt2_Part_003.htm i

 



64

 

purpose. No payment or payments made by any Subsidiary Borrower or any other
Person or received or collected by the Administrative Agent or any Lender from
any Subsidiary Borrower or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Subsidiary Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of CBS under this Section 8.1 which, notwithstanding any such payment
or payments, shall remain liable for the unpaid and outstanding Subsidiary
Borrower Obligations until, subject to Section 8.1(e), the Subsidiary Borrower
Obligations are paid in full and the Commitments are terminated. Notwithstanding
any other provision herein, the maximum liability of CBS under this Section 8.1
shall in no event exceed the amount which can be guaranteed by CBS under
applicable law.

(b)          No Subrogation, etc. Notwithstanding any payment or payments made
by CBS hereunder, or any setoff or application of funds of CBS by the
Administrative Agent or any Lender, CBS shall not be entitled to be subrogated
to any of the rights of the Administrative Agent or any Lender against any
Subsidiary Borrower or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Subsidiary Borrower Obligations, nor shall CBS seek or be entitled to seek any
contribution, reimbursement, exoneration or indemnity from or against any
Subsidiary Borrower in respect of payments made by CBS hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Subsidiary
Borrowers on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated. So long as the Subsidiary Borrower Obligations
remain outstanding, if any amount shall be paid by or on behalf of any
Subsidiary Borrower or any other Person to CBS on account of any of the rights
waived in this Section 8.1, such amount shall be held by CBS in trust,
segregated from other funds of CBS, and shall, forthwith upon receipt by CBS, be
turned over to the Administrative Agent in the exact form received by CBS (duly
indorsed by CBS to the Administrative Agent, if required), to be applied against
the Subsidiary Borrower Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.

(c)          Amendments, etc. with respect to the Subsidiary Borrower
Obligations. CBS shall remain obligated under this Section 8.1 notwithstanding
that, without any reservation of rights against CBS, and without notice to or
further assent by CBS, any demand for payment of or reduction in the principal
amount of any of the Subsidiary Borrower Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender,
and any of the Subsidiary Borrower Obligations continued, and the Subsidiary
Borrower Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and this Agreement and any
other documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Required
Lenders (or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure,

 

NY cbsfive-year_amdt2_Part_003.htm i

 



65

 

perfect or insure any lien at any time held by it as security for the Subsidiary
Borrower Obligations or for the guarantee contained in this Section 8.1 or any
property subject thereto.

(d)          Guarantee Absolute and Unconditional. CBS waives any and all notice
of the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 8.1 or acceptance of the
guarantee contained in this Section 8.1; the Subsidiary Borrower Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 8.1; and all dealings between CBS or the Subsidiary Borrowers,
on the one hand, and the Administrative Agent and the Lenders, on the other,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 8.1. CBS waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon CBS or any Subsidiary Borrower with respect to the Subsidiary Borrower
Obligations. The guarantee contained in this Section 8.1 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) the legality under applicable
requirements of law of repayment by the relevant Subsidiary Borrower of any
Subsidiary Borrower Obligations or the adoption of any requirement of law
purporting to render any Subsidiary Borrower Obligations null and void, (c) any
defense, setoff or counterclaim (other than a defense of payment or performance
by the applicable Subsidiary Borrower) which may at any time be available to or
be asserted by CBS against the Administrative Agent or any Lender, or (d) any
other circumstance whatsoever (with or without notice to or knowledge of CBS or
any Subsidiary Borrower) which constitutes, or might be construed to constitute,
an equitable or legal discharge of any Subsidiary Borrower for any of its
Subsidiary Borrower Obligations, or of CBS under the guarantee contained in this
Section 8.1, in bankruptcy or in any other instance. When the Administrative
Agent or any Lender is pursuing its rights and remedies under this Section 8.1
against CBS, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Subsidiary Borrower or any other Person or against any collateral security or
guarantee for the Subsidiary Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve CBS of any
liability under this Section 8.1, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against CBS.

(e)          Reinstatement. The guarantee contained in this Section 8.1 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Subsidiary Borrower Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a

 

NY cbsfive-year_amdt2_Part_003.htm i

 



66

 

receiver, intervenor or conservator of, or trustee or similar officer for, any
Subsidiary Borrower or any substantial part of its property, or otherwise, all
as though such payments had not been made.

(f)           Payments. CBS hereby agrees that any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1. Notwithstanding the
foregoing, any payments in respect of the Subsidiary Borrower Obligations
pursuant to this Section 8.1 with respect to any Loan denominated in any Foreign
Currency (including principal of or interest on any such Loan or other amounts)
hereunder shall be made without setoff or counterclaim to the Administrative
Agent at its offices at J.P. Morgan Europe Limited, 125 London Wall, London,
England EC2Y 5AJ, United Kingdom, in the relevant Foreign Currency and in
immediately available funds.

SECTION 8.2. Viacom International Guarantee. (a) Guarantee. In order to induce
the Administrative Agent and the Lenders to become bound by this Agreement and
to make the Loans hereunder to CBS, and in consideration thereof, Viacom
International hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of the Lenders, the prompt and complete payment and performance by CBS
when due (whether at stated maturity, by acceleration or otherwise) of the CBS
Obligations, and Viacom International further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.2(a). The guarantee
contained in this Section 8.2(a), subject to Section 8.2(e), shall remain in
full force and effect until the CBS Obligations are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
CBS may be free from any CBS Obligations. Viacom International agrees that
whenever, at any time, or from time to time, it shall make any payment to the
Administrative Agent or any Lender on account of its liability under this
Section 8.2, it will notify the Administrative Agent and such Lender in writing
that such payment is made under the guarantee contained in this Section 8.2 for
such purpose. No payment or payments made by CBS or any other Person or received
or collected by the Administrative Agent or any Lender from CBS or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the CBS Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of Viacom International under this Section 8.2 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding CBS Obligations until, subject to Section 8.2(e), the CBS
Obligations are paid in full and the Commitments are terminated. Notwithstanding
any other provision herein, the maximum liability of Viacom International under
this Section 8.2 shall in no event exceed the amount which can be guaranteed by
Viacom International under applicable law.

(b)          No Subrogation, etc. Notwithstanding any payment or payments made
by Viacom International hereunder, or any setoff or application of funds of
Viacom International by the Administrative Agent or any Lender, Viacom
International shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against CBS or against any

 

NY cbsfive-year_amdt2_Part_003.htm i

 



67

 

collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the CBS Obligations, nor shall Viacom
International seek or be entitled to seek any contribution, reimbursement,
exoneration or indemnity from or against CBS in respect of payments made by
Viacom International hereunder, until all amounts owing to the Administrative
Agent and the Lenders by CBS on account of the CBS Obligations are paid in full
and the Commitments are terminated. So long as the CBS Obligations remain
outstanding, if any amount shall be paid by or on behalf of CBS or any other
Person to Viacom International on account of any of the rights waived in this
Section 8.2, such amount shall be held by Viacom International in trust,
segregated from other funds of Viacom International, and shall, forthwith upon
receipt by Viacom International, be turned over to the Administrative Agent in
the exact form received by Viacom International (duly indorsed by Viacom
International to the Administrative Agent, if required), to be applied against
the CBS Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

(c)          Amendments, etc. with respect to the CBS Obligations. Viacom
International shall remain obligated under this Section 8.2 notwithstanding
that, without any reservation of rights against Viacom International, and
without notice to or further assent by Viacom International, any demand for
payment of or reduction in the principal amount of any of the CBS Obligations
made by the Administrative Agent or any Lender may be rescinded by the
Administrative Agent or such Lender, and any of the CBS Obligations continued,
and the CBS Obligations, or the liability of any other party upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Required Lenders (or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
CBS Obligations may be sold, exchanged, waived, surrendered or released. Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
CBS Obligations or for the guarantee contained in this Section 8.2 or any
property subject thereto.

(d)          Guarantee Absolute and Unconditional. Viacom International waives
any and all notice of the creation, renewal, extension or accrual of any of the
CBS Obligations and notice of or proof of reliance by the Administrative Agent
or any Lender upon the guarantee contained in this Section 8.2 or acceptance of
the guarantee contained in this Section 8.2; the CBS Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 8.2; and all dealings between Viacom International or CBS, on the one
hand, and the Administrative Agent and the Lenders, on the other, shall likewise
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8.2. Viacom International waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Viacom International or CBS with respect to the CBS Obligations. The
guarantee contained in this Section 8.2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement, any

 

NY cbsfive-year_amdt2_Part_003.htm i

 

 

 

68

 

of the CBS Obligations or any collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) the legality under applicable
requirements of law of repayment by CBS of any CBS Obligations or the adoption
of any requirement of law purporting to render any CBS Obligations null and
void, (c) any defense, setoff or counterclaim (other than a defense of payment
or performance by CBS) which may at any time be available to or be asserted by
Viacom International against the Administrative Agent or any Lender, or (d) any
other circumstance whatsoever (with or without notice to or knowledge of Viacom
International or CBS) which constitutes, or might be construed to constitute, an
equitable or legal discharge of CBS for any of its CBS Obligations, or of Viacom
International under the guarantee contained in this Section 8.2, in bankruptcy
or in any other instance. When the Administrative Agent or any Lender is
pursuing its rights and remedies under this Section 8.2 against Viacom
International, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against CBS or any
other Person or against any collateral security or guarantee for the CBS
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from CBS or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of CBS or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve Viacom International
of any liability under this Section 8.2, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent and the Lenders against Viacom International.

(e)          Reinstatement. The guarantee contained in this Section 8.2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the CBS Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of CBS or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, CBS or any substantial part of its
property, or otherwise, all as though such payments had not been made.

(f)           Payments. Viacom International hereby agrees that any payments in
respect of the CBS Obligations pursuant to this Section 8.2 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1. Notwithstanding the
foregoing, any payments in respect of the CBS Obligations pursuant to this
Section 8.2 with respect to any Loan denominated in any Foreign Currency
(including principal of or interest on any such Loan or other amounts) hereunder
shall be made without setoff or counterclaim to the Administrative Agent at its
offices at J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y
5AJ, United Kingdom, in the relevant Foreign Currency and in immediately
available funds.

(g)          Release of Guarantee. Notwithstanding the foregoing, the guarantee
contained in this Section 8.2 shall be released on the earlier of the date on
which (i) all notes, debentures and bonds now or hereafter issued by CBS which
carry a Viacom International guarantee (the “Bonds”) are paid in full and (ii)
the guarantee of Viacom International with respect to the Bonds

 

NY cbsfive-year_amdt2_Part_004.htm i

 



69

 

is released. On such date, this Section 8.2, including without limitation
Section 8.2(e), shall be deemed to have no legal effect whatsoever.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Notices. Notices and other communications provided for herein shall
be in writing (or, where permitted to be made by telephone, shall be confirmed
promptly in writing) and shall be delivered by hand or overnight courier
service, mailed or sent by telecopier as follows:

(a)          if to CBS, to it at Viacom Inc. (or, following the consummation of
the Viacom Separation Event, CBS Corporation, as applicable), 1515 Broadway, New
York, New York 10036, Attention of Treasurer (Telecopy No. (212) 846-1896), with
a copy to General Counsel (Telecopy No. (212) 258-6099):

(b)          if to Viacom International, to it c/o Viacom Inc. (or, following
the consummation of the Viacom Separation Event, CBS Corporation, as
applicable), 1515 Broadway, New York, New York 10036, Attention of Treasurer
(Telecopy No. (212) 846-1896), with a copy to General Counsel (Telecopy No.
(212) 258-6099);

(c)          if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York 10017, Attention: James Stone (Telecopy No.
(212) 270-5127), with a copy to (i) JPMorgan Chase Bank, N.A., Loan and Agency
Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention:
MaryAnn Bui (Telecopy No. (713) 750-2358) and (ii) if such notice or other
communication relates to a Multi-Currency Revolving Loan (including any
Revolving Credit Borrowing Request for a Multi-Currency Revolving Loan), J.P.
Morgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ, United
Kingdom, Attention: Shane P. Dempsey (Telecopy No. 011-44-207-777-2360);

(d)          if to any Issuing Lender, to it at the address for notices
specified in the applicable Issuing Lender Agreement;

(e)          if to a Lender, to it at its address (or telecopy number) set forth
in Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto; and

(f)           if to a Subsidiary Borrower, to it at its address set forth in the
relevant Subsidiary Borrower Request.

Notwithstanding the foregoing, each of CBS, any other Borrower, the
Administrative Agent, any Issuing Lender and any Lender may, in its discretion,
provide any notice, report or other information to be provided under this
Agreement to a Lender by (i) electronic mail to the electronic mail address
provided by such Lender in its Administrative Questionnaire and/or (ii) through
access to a web site. All notices and other communications given to any party
hereto in

 

NY cbsfive-year_amdt2_Part_004.htm i

 



70

 

accordance with the provisions of this Agreement shall be deemed to have been
given on (A) the date of receipt if delivered by hand or overnight courier
service or sent by telecopy or electronic mail, (B) the date of posting if given
by web site access, (C) the date of such telephone call, if permitted by the
terms hereof and if promptly confirmed in writing, or (D) on the date five
Business Days after dispatch by registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.1 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section 9.1. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
written notice to the Borrowers and the Administrative Agent.

SECTION 9.2. Survival of Agreement. All representations and warranties made
hereunder and in any certificate delivered pursuant hereto or in connection
herewith shall be considered to have been relied upon by the Agents and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder, regardless of any
investigation made by the Agents or the Lenders or on their behalf.

SECTION 9.3. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each Borrower, each Agent and each Lender and their respective
successors and assigns, except that CBS shall not have the right to assign its
rights or obligations hereunder or any interest herein without the prior consent
of all the Lenders.

SECTION 9.4. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of each Borrower, any Agent or any Lender that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

(b)          Each Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment or Swingline Commitment and the Loans at the time
owing to it); provided, however, that (i) except in the case of an assignment to
a Lender or a Lender Affiliate (other than if at the time of such assignment,
such Lender or Lender Affiliate would be entitled to require any Borrower to pay
greater amounts under Section 2.20(a) than if no such assignment had occurred,
in which case such assignment shall be subject to the consent requirement of
this clause (i)), CBS, the Administrative Agent and each Issuing Lender must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) (x) except in the case of assignments to
any Person that is a Lender prior to giving effect to such assignment, the
amount of the aggregate Commitments and/or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 (or, if applicable, the Dollar equivalent thereof)
(or such lesser amount as may be agreed by the Administrative Agent) and (y) the
amount of the aggregate Commitments and/or Loans retained by any assigning
Lender (determined as of the date the Assignment and Acceptance with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or, if applicable, the Dollar equivalent thereof) (or such lesser
amount as may be agreed by the Administrative Agent), unless (in the case of
clause (x) or (y) above) the assigning Lender’s Commitment and Loans (other than
any Competitive Loans) are being reduced to $0 pursuant to

 

NY cbsfive-year_amdt2_Part_004.htm i

 



71

 

such assignment, (iii) the assignor and assignee shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to Section 9.4(e), from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof
(or any lesser period to which the Administrative Agent and CBS may agree), (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.20 and 9.5, as well as to any Fees accrued
for its account hereunder and not yet paid)). Notwithstanding the foregoing, any
Lender or Issuing Lender assigning its rights and obligations under this
Agreement may maintain any Competitive Loans or Letters of Credit made or issued
by it outstanding at such time, and in such case shall retain its rights
hereunder in respect of any Loans or Letters of Credit so maintained until such
Loans or Letters of Credit have been repaid or terminated in accordance with
this Agreement.

(c)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim created
by such assigning Lender, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other instrument or document
furnished pursuant hereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the financial condition of CBS or any of
its Subsidiaries or the performance or observance by CBS or any of its
Subsidiaries of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 3.2 and 5.1 and such other documents and
information as it has deemed appropriate to make it own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Agent or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their

 

NY cbsfive-year_amdt2_Part_004.htm i

 



72

 

terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

(d)          The Administrative Agent, acting for this purpose as agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error and each Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by any Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of CBS, the Administrative Agent
and each Issuing Lender to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to CBS.

(f)           Each Lender may without the consent of any Borrower, the Agents or
any Issuing Lender sell participations to one or more banks, other financial
institutions or other entities (provided, that any such other entity is a not a
competitor of CBS or any Affiliate of CBS) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks, financial institutions or other
entities shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.15, 2.16 and 2.20 to the same extent as if they were
Lenders (provided, that additional amounts payable to any Lender pursuant to
Section 2.20 shall be determined as if such Lender had not sold any such
participations) and (iv) the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of each Borrower relating to
the Loans and the Letters of Credit and to approve any amendment, modification
or waiver of any provision of this Agreement (other than amendments,
modifications or waivers decreasing any fees payable hereunder or the amount of
principal of or the rate at which interest is payable on the Loans or LC
Disbursements, extending any scheduled principal payment date or date fixed for
the payment of interest on the Loans or LC Disbursements or of LC Fees or
Facility Fees, increasing the amount of or extending the Commitments or
releasing the guarantee contained in Section 8.1 or 8.2 (except in accordance
with Section 8.2(g)), in each case to the extent the relevant participant is
directly affected thereby).

 

NY cbsfive-year_amdt2_Part_004.htm i

 



73

 

 

(g)          Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.4, disclose to the assignee or participant or proposed assignee or participant
any information relating to any Borrower furnished to such Lender by or on
behalf of such Borrower; provided, that, prior to any such disclosure of
information designated by such Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute a Confidentiality
Agreement whereby such assignee or participant shall agree (subject to the
exceptions set forth therein) to preserve the confidentiality of such
confidential information. A copy of each such Confidentiality Agreement executed
by an assignee shall be promptly furnished to CBS. It is understood that
confidential information relating to the Borrowers would not ordinarily be
provided in connection with assignments or participations of Competitive Loans.

(h)          Notwithstanding the limitations set forth in paragraph (b) above,
(i) any Lender may at any time assign or pledge all or any portion of its rights
under this Agreement to a Federal Reserve Bank and (ii) any Lender which is a
“fund” may at any time assign or pledge all or any portion of its rights under
this Agreement to secure such Lender’s indebtedness, in each case without the
prior written consent of any Borrower, the Administrative Agent or any Issuing
Lender; provided, that each such assignment shall be made in accordance with
applicable law and no such assignment shall release a Lender from any of its
obligations hereunder. In order to facilitate any such assignment, each Borrower
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a registered promissory note or notes evidencing the Loans made
to such Borrower by the assigning Lender hereunder.

(i)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and the relevant Borrower, the option to provide to
such Borrower all or any part of any Loan that such Granting Bank would
otherwise be obligated to make to such Borrower pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof. The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Bank to
the same extent, and as if, such Loan were made by such Granting Bank. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the relevant Borrower, the Administrative Agent and the Issuing
Lenders and without paying any processing fee therefor, assign all or a portion
of its interests in any Loans to the Granting Bank or to any financial
institutions (consented to by such Borrower, the Administrative Agent and each
Issuing Lender) providing liquidity and/or credit support to or for the account
of such SPC to support the funding

 

NY cbsfive-year_amdt2_Part_004.htm i

 



74

 

or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of any SPC
which has been identified as such by the Granting Bank to the Administrative
Agent and the relevant Borrower and which then holds any Loan pursuant to this
paragraph (i).

(j)           Neither CBS nor any Subsidiary Borrower shall assign or delegate
any of its rights or duties hereunder without the prior consent of all the
Lenders; provided, CBS may assign or delegate any of its rights or duties
hereunder (excepting its rights and duties pursuant to Section 8.1) to any
Subsidiary Borrower and any Subsidiary Borrower may assign or delegate any of
its rights or duties hereunder to CBS or (excepting Viacom International’s
rights and duties pursuant to 8.2) to any other Subsidiary Borrower, in each
case without the prior consent of the Lenders unless such assignment would
adversely affect the Lenders; provided, further, CBS may and any Subsidiary
Borrower may assign or delegate any of its rights and duties hereunder pursuant
to a merger or consolidation permitted by Section 5.4(b) or (d) without the
prior consent of the Lenders.

SECTION 9.5. Expenses; Indemnity. (a) CBS agrees to pay all reasonable legal and
other out-of-pocket expenses incurred by J.P. Morgan Securities Inc., in its
capacity as a Joint Lead Arranger and in its capacity as Sole Bookrunner, and by
the Administrative Agent and their respective affiliates in connection with the
preparation, negotiation, execution and delivery of this Agreement or in
connection with any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender or any Issuing Lender in
connection with the enforcement or protection of the rights of the Agents, the
Lenders or the Issuing Lenders under this Agreement or in connection with the
Loans made or the Letters of Credit issued hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Hughes Hubbard &
Reed LLP, counsel for J.P. Morgan Securities Inc., in its capacity as a Joint
Lead Arranger and in its capacity as Sole Bookrunner, and the Administrative
Agent, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for any Agent,
Lender or Issuing Lender.

(b)          CBS agrees to indemnify and hold harmless each Agent, each Lender,
each Issuing Lender and each of their respective directors, officers, employees,
affiliates and agents (each, an “Indemnified Person”) against, and to reimburse
each Indemnified Person, upon its demand, for, any losses, claims, damages,
liabilities or other expenses (“Losses”), to which such Indemnified Person
becomes subject insofar as such Losses arise out of or in any way relate to or
result from (i) the execution or delivery of this Agreement, any Letter of
Credit or any agreement or instrument contemplated hereby (and any amendment
hereto or thereto), the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or (ii) the use (or proposed use) of
the proceeds of the Loans or other extensions of credit hereunder, including,
without limitation, Losses consisting of reasonable legal, settlement or other
expenses incurred in connection with investigating, defending or participating
in any legal proceeding relating to any of the foregoing (whether or not such
Indemnified Person is a party thereto); provided, that the

 

NY cbsfive-year_amdt2_Part_004.htm i

 



75

 

foregoing will not apply to any Losses to which an Indemnified Person becomes
subject to the extent they are found by a final decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person. No Indemnified Person shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission systems
(provided, that the foregoing will not apply to any Losses to the extent they
are found by a final decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person).

(c)          The provisions of this Section 9.5 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on behalf of any
Agent or Lender. All amounts under this Section 9.5 shall be payable on written
demand therefor.

SECTION 9.6. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Agent or Lender
to or for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement or
the Administrative Agent Fee Letter held by such Agent or Lender which shall be
due and payable. The rights of each Agent and each Lender under this Section 9.6
are in addition to other rights and remedies (including other rights of setoff)
which such Agent or Lender may have.

SECTION 9.7. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.8. Waivers; Amendment. (a) No failure or delay of any Agent, any
Issuing Lender or any Lender in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Lenders and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies which they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower from any
such provision shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower in any case shall entitle any Borrower to any
other or further notice or demand in similar or other circumstances.

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement in writing entered into by
the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) reduce the amount or

 

NY cbsfive-year_amdt2_Part_004.htm i

 



76

 

extend the scheduled date of maturity of any Loan or of any installment thereof,
or reduce the stated amount of any LC Disbursement, interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the prior written consent of each Lender directly affected thereby;
(ii) amend, modify or waive any provision of this Section 9.8(b), or reduce the
percentage specified in the definition of “Required Lenders”, release the
guarantee contained in Section 8.1 or 8.2 (except in accordance with Section
8.2(g)) or consent to the assignment or delegation by CBS or any Subsidiary
Borrower of any of its rights and obligations under this Agreement (except (A)
by CBS (excepting its rights and duties pursuant to Section 8.1) to any
Subsidiary Borrower or (B) by any Subsidiary Borrower to CBS or (excepting
Viacom International’s rights and duties pursuant to Section 8.2) to any other
Subsidiary Borrower and as set forth in Section 9.4(j)), in each case without
the prior written consent of all the Lenders; (iii) amend, modify or waive
Section 2.17(a) in a manner that would alter the pro rata allocation of payments
required thereby without the prior written consent of all the Lenders; or (iv)
amend, modify or waive any provision of Article VII without the prior written
consent of each Agent affected thereby; provided, further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lenders or the Issuing Lenders hereunder in
such capacity without the prior written consent of the Administrative Agent,
each Swingline Lender directly affected thereby or each Issuing Lender directly
affected thereby, as the case may be.

SECTION 9.9. Entire Agreement. This Agreement (together with the Issuing Lender
Agreements, the Subsidiary Borrower Designations, the Subsidiary Borrower
Requests and the Administrative Agent Fee Letter) constitutes the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement. Nothing in this Agreement, expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

SECTION 9.10.             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11.            Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to

 

NY cbsfive-year_amdt2_Part_004.htm i

 



77

 

replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.12.             Counterparts. This Agreement may be executed in two or
more counterparts, each of which constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.3.

SECTION 9.13.             Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.14.             Jurisdiction; Consent to Service of Process. (a) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
Property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Subsidiary Borrower designates and directs CBS at its offices at 1515
Broadway, New York, New York 10036, as its agent to receive service of any and
all process and documents on its behalf in any legal action or proceeding
referred to in this Section 9.14 in the State of New York and agrees that
service upon such agent shall constitute valid and effective service upon such
Subsidiary Borrower and that failure of CBS to give any notice of such service
to any Subsidiary Borrower shall not affect or impair in any way the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. Nothing in this Agreement shall affect any right that any Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Borrower or its Properties in the courts of any
jurisdiction.

(b)          Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.15.             Confidentiality. (a) Each Lender agrees to keep
confidential and not to disclose (and to cause its affiliates, officers,
directors, employees, agents and representatives to keep confidential and not to
disclose) and, at the request of CBS (except as provided below or if such Lender
is required to retain any Confidential Information (as defined

 

NY cbsfive-year_amdt2_Part_004.htm i

 



78

 

below) pursuant to customary internal or banking practices, bank regulations or
applicable law), promptly to return to CBS or destroy the Confidential
Information and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that such Lender shall be permitted to disclose
Confidential Information (i) to such of its officers, directors, employees,
agents, affiliates and representatives as need to know such Confidential
Information in connection with such Lender’s participation in this Agreement,
each of whom shall be informed by such Lender of the confidential nature of the
Confidential Information and shall agree to be bound by the terms of this
Section 9.15; (ii) to the extent required by applicable laws and regulations or
by any subpoena or similar legal process or requested by any Governmental
Authority or agency having jurisdiction over such Lender or any affiliate of
such Lender; provided, however, that, except in the case of disclosure to bank
regulators or examiners in accordance with customary banking practices, if
legally permitted written notice of each instance in which Confidential
Information is required or requested to be disclosed shall be furnished to CBS
not less than 30 days prior to the expected date of such disclosure or, if 30
days’ notice is not practicable under the circumstances, as promptly as
practicable under the circumstances; (iii) to the extent such Confidential
Information (A) is or becomes publicly available other than as a result of a
breach of this Agreement, (B) becomes available to such Lender on a
non-confidential basis from a source other than a party to this Agreement or any
other party known to such Lender to be bound by an agreement containing a
provision similar to this Section 9.15 or (C) was available to such Lender on a
non-confidential basis prior to this disclosure to such Lender by a party to
this Agreement or any other party known to such Lender to be bound by an
agreement containing a provision similar to this Section 9.15; (iv) as permitted
by Section 9.4(g); or (v) to the extent CBS shall have consented to such
disclosure in writing. As used in this Section 9.15, “Confidential Information”
shall mean any materials, documents or information furnished by or on behalf of
any Borrower in connection with this Agreement designated by or on behalf of
such Borrower as confidential.

(b)          Each Lender (i) agrees that, except to the extent the conditions
referred to in subclause (A), (B) or (C) of clause (iii) of paragraph (a) above
have been met and as provided in paragraph (c) below, (A) it will use the
Confidential Information only in connection with its participation in this
Agreement and (B) it will not use the Confidential Information in connection
with any other matter or in a manner prohibited by any law, including, without
limitation, the securities laws of the United States and (ii) understands that
breach of this Section 9.15 might seriously prejudice the interest of the
Borrowers and that the Borrowers are entitled to equitable relief, including an
injunction, in the event of such breach.

(c)          Notwithstanding anything to the contrary contained in this Section
9.15, each Agent and each Lender shall be entitled to retain all Confidential
Information for so long as it remains an Agent or a Lender to use solely for the
purposes of servicing the credit and protecting its rights hereunder.

SECTION 9.16.             Waiver of Notice of Termination Period. In connection
with any borrowing by New Viacom Corp. under the New Viacom $6.0 Billion Term
Loan Credit Agreement, by its execution of this Agreement each Lender hereby
waives any right to notice of termination, or any notice period with respect to
the termination, of the $2.5 Billion 18-Month

 

NY cbsfive-year_amdt2_Part_004.htm i

 



79

 

Credit Agreement and the Existing $1.5 Billion Five-Year Credit Agreement that
such Lender may have had thereunder.

SECTION 9.17.             Patriot Act Notice. Each Lender and each Agent (for
itself and not on behalf of any other party) hereby notifies the Borrowers and
Viacom International that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers and Viacom International, which information includes the name and
address of the Borrowers and Viacom International and other information that
will allow such Lender or such Agent, as applicable, to identify the Borrowers
and Viacom International in accordance with the Patriot Act.

[Remainder of the page left blank intentionally; Signature page to follow.]

 

NY cbsfive-year_amdt2_Part_004.htm i

 



S-1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

VIACOM INC.

 

By:_____________________________

 

Name:

 

Title:

 

VIACOM INTERNATIONAL INC.

 

By:_____________________________

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

CITIBANK, N.A., as Syndication Agent

and as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

 

 

Signature Page to CBS Five-Year Credit Agreement

i

 



S-2

 

 

BANK OF AMERICA, N.A., as Co-Documentation Agent and as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

UBS SECURITIES LLC, as Co-Documentation Agent

 

By:_____________________________

 

Name:

 

Title:

 

By:_____________________________

Name:

Title:

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as Co-Documentation Agent
and as a Lender

 

By:_____________________________

Name:

Title:

 

Signature Page to CBS Five-Year Credit Agreement

 



S-3

 

 

UBS LOAN FINANCE LLC, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

By:_____________________________

 

Name:

 

Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

By:_____________________________

 

Name:

 

Title:

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

Signature Page to CBS Five-Year Credit Agreement

 



S-4

 

 

By:_____________________________

 

Name:

 

Title:

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

WACHOVIA BANK, N.A., as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

THE BANK OF NOVA SCOTIA, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

 

 

Signature Page to CBS Five-Year Credit Agreement

 



S-5

 

 

By:_____________________________

 

Name:

 

Title:

 

 

 

Signature Page to CBS Five-Year Credit Agreement

 



S-6

 

 

DRESDNER BANK AG, NEW YORK & GRAND CAYMAN BRANCHES, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

By:_____________________________

 

Name:

 

Title:

 

LEHMAN BROTHERS BANK, FSB, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

LLOYDS TSB BANK PLC, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

By:_____________________________

 

Name:

 

Title:

 

MELLON BANK, N.A., as a Lender

 

Signature Page to CBS Five-Year Credit Agreement

 



S-7

 

 

By:_____________________________

 

Name:

 

Title:

 

MERRILL LYNCH BANK USA, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

SOCIETE GENERALE, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

THE BANK OF NEW YORK, as a Lender

 

By:_____________________________

 

Name:

 

Title:

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 



S-8

 

Signature Page to CBS Five-Year Credit Agreement

 

 

By:_____________________________

 

Name:

 

Title:

 

 

 

 

 

Signature Page to CBS Five-Year Credit Agreement

 



S-9

 

 

ANNEX II

 

Form of Certificate of Effectiveness

 

[Insert Effective Date]

The undersigned hereby agree and inform you that all of the conditions precedent
set forth in Section 4.1 of the Amended and Restated Five-Year Credit Agreement,
dated as of December 8, 2005 (the “Credit Agreement”), among Viacom Inc., Viacom
International Inc., the Subsidiary Borrowers party thereto from time to time,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Citibank, N.A., as Syndication Agent, and Bank of America, N.A., UBS Securities
LLC and The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as Co-Documentation
Agents, have been satisfied and that the date hereof is the Effective Date.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

VIACOM INC.

 

By:________________________________

 

Name:

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:        _____________________________

 

Name:

 

Title:

 

 

 

 

 

 